Exhibit 10.1

CUSIP Number: 68231YAE3

Term Loan CUSIP Number: 68231YAF0

Execution Version

 

 

ONCOR ELECTRIC DELIVERY COMPANY LLC,

AS BORROWER

 

 

TERM LOAN CREDIT AGREEMENT

Dated as of September 26, 2017

 

 

THE LENDERS PARTY HERETO

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

AS ADMINISTRATIVE AGENT

 

 

 

WELLS FARGO SECURITIES, LLC   MIZUHO BANK (USA)  

THE BANK OF TOKYO-

MITSUBISHI UFJ, LTD.

Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Article I DEFINITIONS; CONSTRUCTION

     1  

Section 1.01

 

Defined Terms.

     1  

Section 1.02

 

Terms Generally.

     23  

Article II THE CREDITS

     23  

Section 2.01

 

Term Loans

     23  

Section 2.02

 

[Reserved.]

     23  

Section 2.03

 

Borrowing and Conversion Procedures.

     23  

Section 2.04

 

[Reserved].

     24  

Section 2.05

 

Repayment of Loans; Evidence of Indebtedness.

     24  

Section 2.06

 

Interest on Loans.

     25  

Section 2.07

 

Alternate Rate of Interest.

     25  

Section 2.08

 

[Reserved].

     26  

Section 2.09

 

Prepayment.

     26  

Section 2.10

 

Increased Costs.

     27  

Section 2.11

 

Change in Legality.

     28  

Section 2.12

 

Pro Rata Treatment.

     29  

Section 2.13

 

Sharing of Setoffs.

     29  

Section 2.14

 

Payments.

     30  

Section 2.15

 

Taxes.

     30  

Section 2.16

 

Mitigation Obligations; Replacement of Lenders.

     34  

Section 2.17

 

[Reserved].

     35  

Section 2.18

 

[Reserved].

     35  

Section 2.19

 

[Reserved].

     36  

Section 2.20

 

[Reserved].

     36  

Section 2.21

 

Defaulting Lenders.

     36  

Article III REPRESENTATIONS AND WARRANTIES

     36  

Section 3.01

 

Organization; Powers.

     37  

Section 3.02

 

Authorization.

     37  

Section 3.03

 

Enforceability.

     37  

Section 3.04

 

Governmental Approvals.

     37  

Section 3.05

 

Financial Statements.

     37  

Section 3.06

 

Litigation.

     38  

Section 3.07

 

Federal Reserve Regulations.

     38  

Section 3.08

 

Investment Company Act.

     38  

Section 3.09

 

No Material Misstatements.

     38  

Section 3.10

 

Taxes.

     39  

Section 3.11

 

Employee Benefit Plans.

     39  

Section 3.12

 

Significant Subsidiaries.

     39  

 

-i-



--------------------------------------------------------------------------------

         Page  

Section 3.13

 

Environmental Matters.

     40  

Section 3.14

 

Solvency.

     40  

Section 3.15

 

Properties.

     40  

Section 3.16

 

Lien of Mortgage.

     40  

Section 3.17

 

Filings and Recordings.

     40  

Section 3.18

 

Anti-Corruption Laws and Sanctions.

     41  

Article IV EFFECTIVENESS AND INITIAL EXTENSIONS OF CREDIT

     41  

Section 4.01

 

Credit Documents

     41  

Section 4.02

 

Borrower Legal Opinions.

     41  

Section 4.03

 

Representations and Warranties; No Default.

     41  

Section 4.04

 

Closing Certificates.

     41  

Section 4.05

 

Fees and Expenses.

     42  

Section 4.06

 

[Reserved].

     42  

Section 4.07

 

PATRIOT Act.

     42  

Section 4.08

 

Closing Collateral Certificate.

     42  

Section 4.09

 

Other Information.

     42  

Article V COVENANTS

     42  

Section 5.01

 

Existence.

     43  

Section 5.02

 

Compliance With Laws; Business and Properties.

     43  

Section 5.03

 

Financial Statements, Reports, Etc.

     43  

Section 5.04

 

Insurance.

     44  

Section 5.05

 

Taxes, Etc.

     45  

Section 5.06

 

Maintaining Records; Access to Properties and Inspections.

     45  

Section 5.07

 

ERISA.

     45  

Section 5.08

 

Use of Proceeds.

     45  

Section 5.09

 

Consolidations, Mergers, Sales and Acquisitions of Assets and Investments in
Subsidiaries.

     46  

Section 5.10

 

Limitations on Liens.

     46  

Section 5.11

 

Financial Covenant.

     48  

Section 5.12

 

Further Assurances

     48  

Section 5.13

 

Certain Terms Relating to Collateral.

     49  

Section 5.14

 

Reserved.

     49  

Section 5.15

 

Springing Lien.

     49  

Section 5.16

 

Amendment to Existing Revolving Credit Agreement.

     50  

Article VI EVENTS OF DEFAULT

     50  

Section 6.01

 

Events of Default

     50  

Article VII THE AGENT

     52  

Article VIII MISCELLANEOUS

     55  

 

-ii-



--------------------------------------------------------------------------------

         Page  

Section 8.01

 

Notices.

     55  

Section 8.02

 

Survival of Agreement.

     56  

Section 8.03

 

Binding Effect.

     56  

Section 8.04

 

Successors and Assigns.

     56  

Section 8.05

 

Expenses; Indemnity.

     60  

Section 8.06

 

Right of Setoff.

     63  

Section 8.07

 

Applicable Law.

     63  

Section 8.08

 

Waivers; Amendment and Releases.

     63  

Section 8.09

 

[Reserved].

     65  

Section 8.10

 

Entire Agreement.

     65  

Section 8.11

 

Severability.

     65  

Section 8.12

 

Counterparts.

     65  

Section 8.13

 

Headings.

     65  

Section 8.14

 

Interest Rate Limitation.

     65  

Section 8.15

 

Jurisdiction; Venue.

     66  

Section 8.16

 

Confidentiality.

     66  

Section 8.17

 

Electronic Communications.

     67  

Section 8.18

 

Acknowledgements.

     69  

Section 8.19

 

WAIVERS OF JURY TRIAL.

     70  

Section 8.20

 

USA PATRIOT Act.

     70  

Section 8.21

 

Separateness of the Borrower from EFH and its Subsidiaries.

     70  

Section 8.22

 

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

     70  

 

-iii-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A   

Form of Assignment and Assumption

Exhibit B-1   

Form of Borrowing Request

Exhibit B-2   

Form of Conversion Notice

Exhibit C   

Form of Term Loan Note

Exhibit D   

Form of Prepayment Notice

Exhibit E-1   

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit E-2   

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit E-3   

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit E-4   

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit F   

Closing Collateral Certificate

Schedule 2.01   

Commitments

Schedule 5.10   

Existing Liens

Schedule 5.12   

Terms of Subordination

 

-iv-



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT (this “Agreement”), dated as of September 26, 2017,
among Oncor Electric Delivery Company LLC, a Delaware limited liability company
(the “Borrower”), the lenders listed in Schedule 2.01 (together with their
successors and assigns, the “Lenders”) and Wells Fargo Bank, National
Association (“Wells Fargo”), as administrative agent for the Lenders (in such
capacity, the “Agent”).

WITNESSETH:

WHEREAS, the Borrower has requested that the Lenders agree, on the terms and
conditions set forth herein, to provide term loans to the Borrower in an
aggregate principal amount of $275,000,000. The Lenders and the Agent have
indicated their willingness to provide the Term Loan on the terms and conditions
of this Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

Section 1.01    Defined Terms.

As used in this Agreement, the following terms shall have the meanings specified
below:

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II or any Eurodollar Loan Converted to a Loan bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly or indirectly controls or is controlled by or is under
common control with the Person specified.

“Agent” shall have the meaning given such term in the preamble hereto.

“Agent Party” and “Agent Parties” shall have the meaning given such terms in
Section 8.17(e).

“Agreement” shall have the meaning given such term in the preamble hereto.

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the greatest of (i) the
Federal Funds Effective Rate in effect on such day plus 1/2 of 1%, (ii) the
Prime Rate in effect on such day and (iii) the LIBO Rate for deposits in dollars
at approximately 11:00 a.m. (London time) on such day for a term of one month
plus 1% (the “One-Month LIBO Rate”). For purposes hereof, “Prime Rate” shall
mean the rate of interest per annum publicly announced from time to time by
Wells Fargo as its



--------------------------------------------------------------------------------

prime rate; each change in the Prime Rate shall be effective on the date such
change is publicly announced as effective; and “Federal Funds Effective Rate”
shall mean, for any day, the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System, as released on
the next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so released for any day which is a Business Day, the arithmetic
average (rounded upwards to the next 1/100th of 1%), as determined by Wells
Fargo, of the quotations for the day of such transactions received by Wells
Fargo from three Federal funds brokers of recognized standing selected by it. If
for any reason Wells Fargo shall have determined (which determination shall be
conclusive absent manifest error; provided that Wells Fargo shall, upon request,
promptly provide to the Borrower a certificate setting forth in reasonable
detail the basis for such determination) that it is unable to ascertain the
Federal Funds Effective Rate or the One-Month LIBO Rate for any reason,
including the inability of Wells Fargo to obtain sufficient quotations in
accordance with the terms thereof, the Alternate Base Rate shall be determined
without regard to clause (i) or (iii), as applicable, of the first sentence of
this definition until the circumstances giving rise to such inability no longer
exist. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the One-Month LIBO Rate shall be effective
on the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the One-Month LIBO Rate, respectively. Notwithstanding the
forgoing, in no event shall the Alternate Base Rate be less than 0.00%.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Law” shall mean, as to any Person, any law (including common law),
statute, regulation, ordinance, rule, order, decree, judgment, consent decree,
writ, injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority
(including the PUCT, ERCOT and FERC), in each case applicable to or binding on
such Person or any of its property or assets or to which such Person or any of
its property or assets is subject.

“Applicable Margin” shall mean, at any time and for any Type of Loan (a) prior
to the Springing Lien Security Delivery Date, (x) if an ABR Loan, zero percent
(0.00%) per annum and (y) if a Eurodollar Loan, nine tenths of one percent
(0.90%) per annum and (b) on or after the Springing Lien Security Delivery Date,
(x) if an ABR Loan, zero percent (0.00%) per annum and (y) if a Eurodollar Loan,
eight tenths of one percent (0.80%) per annum. At any time an Event of Default
has occurred and is continuing, the Applicable Margins set forth above shall be
increased by 2.00% with respect to overdue principal.

“Applicable Provisions” shall have the meaning given such terms in Section 5.16.

“Approved Fund” shall mean any Fund that is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

-2-



--------------------------------------------------------------------------------

“Asset Disposition” shall mean any Disposition by the Borrower or any Subsidiary
thereof. The term “Asset Disposition” shall not include (a) a Disposition of
inventory in the ordinary course of business, (b) a Disposition of any Hedging
Agreement, (c) to the extent constituting a Disposition, the creation of any
Liens permitted under this Agreement and the other Credit Documents, (d) a
Disposition of such property between and among the Borrower and its
Subsidiaries, (e) a Disposition of cash or cash equivalents or other assets
classified as current assets on the consolidated balance sheet of the Borrower,
(f) a Disposition of accounts or notes receivable in connection with the
compromise, settlement or collection in the ordinary course of business, (g) any
other Disposition in the ordinary course of business (as reasonably determined
by the Borrower), including, without limitation, the retirement or abandonment
of assets in the ordinary course of business, (h) a Disposition where the
proceeds of such Disposition are to be applied promptly to the purchase price of
replacement property, (i) any Permitted Receivables Financing, including the
sale of receivables in connection therewith, and (j) the transactions
contemplated by PUCT Docket 47469.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 8.04), and accepted by the Agent, in
substantially the form of Exhibit A.

“Authorized Officer” shall mean the President, the Chief Executive Officer, the
Chief Financial Officer, the Chief Operating Officer, the Treasurer, the
Assistant Treasurer, with respect to certain limited liability companies or
partnerships that do not have officers, any manager, managing member or general
partner thereof, any other senior officer of the Borrower designated as such in
writing to the Agent by the Borrower and, with respect to any document delivered
on the Closing Date, the Secretary or the Assistant Secretary of the Borrower.
Any document delivered hereunder that is signed by an Authorized Officer shall
be conclusively presumed to have been authorized by all necessary corporate,
limited liability company, partnership and/or other action on the part of the
Borrower and such Authorized Officer shall be conclusively presumed to have
acted on behalf of the Borrower.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bankruptcy Code” shall have the meaning given such term in Section 2.13(a).

“Bankruptcy Event” shall mean, with respect to any Person, such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Agent, has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment, provided that a Bankruptcy Event shall

 

-3-



--------------------------------------------------------------------------------

not result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority, provided,
further, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Borrower” shall have the meaning given such term in the preamble hereto.

“Borrower Information” shall have the meaning given to such term in
Section 3.05(b).

“Borrowing” shall mean (i) the incurrence of the Term Loan from a Lender on the
Closing Date, and (ii) a group of Loans of a single Type made or Converted by
the Lenders on a single date as to which a single Interest Period is in effect.

“Borrowing Request” shall mean a request made pursuant to Section 2.03(a)
substantially in the form of Exhibit B-1.

“Business Day” shall mean any day (other than a day that is a Saturday, Sunday
or legal holiday in the City of New York) on which banks are open for business
in New York City; provided, however, that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

“Capitalization” shall mean the total of all the following items appearing on,
or included in, the Borrower’s unconsolidated balance sheet: (i) liabilities for
Indebtedness maturing more than 12 months from the date of determination, and
(ii) common stock, common stock expense, accumulated other comprehensive income
or loss, preferred stock, preference stock, premium on common stock and retained
earnings (however the foregoing may be designated), less, to the extent not
otherwise deducted, the cost of shares of the Borrower’s capital stock held in
the Borrower’s treasury, if any. Capitalization shall be determined in
accordance with GAAP and practices applicable to the type of business in which
the Borrower is engaged, and may be determined as of the date not more than 60
days prior to the happening of the event for which the determination is being
made.

“Change in Control” shall mean and be deemed to have occurred if any Person or
“group” (within the meaning of Section 13(d) or 14(d) of the Exchange Act),
other than the Permitted Holders, shall at any time have acquired direct or
indirect beneficial ownership of a percentage of the voting power of the
outstanding Voting Shares of the Borrower that exceeds 35% thereof, unless the
Permitted Holders have, at such time, the right or the ability by voting power,
contract or otherwise to elect or designate for election at least a majority of
the board of directors of EFH.

 

-4-



--------------------------------------------------------------------------------

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any law, rule,
regulation or treaty, (ii) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (iii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Charges” shall have the meaning given such term in Section 8.14(a).

“Closing Date” shall mean September 26, 2017.

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.

“Collateral” shall mean all property pledged, mortgaged or purported to be
pledged or mortgaged pursuant to the Security Documents.

“Collateral Agent” shall mean The Bank of New York Mellon Trust Company, N.A.,
as successor to The Bank of New York Mellon (formerly The Bank of New York) as
collateral agent under the Mortgage, or any other successor collateral agent.

“Commitment” shall mean, with respect to any Lender, the commitment of such
Lender in an amount set forth in Schedule 2.01 hereto to make Term Loans on the
Closing Date. The Commitment of each Lender shall automatically and permanently
terminate on the Closing Date concurrently with the making of the Term Loans.

“Communications” shall have the meaning given such term in Section 8.17(a).

“Confidential Information” shall have the meaning given such term in
Section 8.16.

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Senior Debt” shall mean the Senior Debt (other than the Qualified
Transition Bonds) of the Borrower and its Consolidated Subsidiaries determined
on a consolidated basis.

“Consolidated Shareholders’ Equity” shall mean the sum (without duplication) of
(i) total common stock or common members’ interest plus (ii) preferred and
preference stock or preferred members’ interest not subject to mandatory
redemption, each (in the case of clauses (i)

 

-5-



--------------------------------------------------------------------------------

and (ii)) determined with respect to the Borrower and its Consolidated
Subsidiaries on a consolidated basis, plus (iii) Equity-Credit Preferred
Securities in an aggregate liquidation preference amount not in excess of
$1,000,000,000; provided, however, that in computing Consolidated Shareholders’
Equity at any time, the following shall be added to the extent that the
following decreased total common members’ interest: any cash and non-cash
charges, in an amount of up to $250,000,000 (calculated on an aggregate basis
throughout the term of this Agreement), as a result of (x) rulings by state
regulatory bodies having jurisdiction over the Borrower or its Consolidated
Subsidiaries and (y) the early retirement, repurchase or termination of debt or
other securities or financing arrangements, including premiums, relating to
liability management activities.

“Consolidated Subsidiary” of any Person shall mean at any date any Subsidiary or
other entity the accounts of which would be consolidated with those of such
Person in such Person’s consolidated financial statements as of such date;
provided, however, that Qualified Transition Bond Issuers and Subsidiaries of
Qualified Transition Bond Issuers shall not be deemed to be Consolidated
Subsidiaries of the Borrower.

“Consolidated Total Capitalization” shall mean the sum of (i) Consolidated
Shareholders’ Equity, (ii) Consolidated Senior Debt and (iii) Subordinated
Obligations excluded from the calculation of Senior Debt.

“Controlled Group” shall mean all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414(b) or 414(c) of the Code.

“Conversion Notice” shall mean a request made pursuant to Section 2.03(b)
substantially in the form of Exhibit B-2.

“Convert”, “Conversion” and “Converted” each shall refer to a conversion of Term
Loans of one Type into Term Loans of the other Type (or a combination of Types)
or Term Loans of the same Type having the same or a new Interest Period or the
selection of a new, or the renewal of the same, Interest Period for Eurodollar
Loans, pursuant to Section 2.03, 2.07 or 2.11(a)(ii).

“Credit Documents” shall mean (a) at any time, this Agreement and any Term Loan
Notes issued by the Borrower hereunder and (b) at any time on and after the
Springing Lien Security Delivery Date, any Security Documents.

“Credit Parties” shall mean the Agent and the Lenders, and, after the Springing
Lien Security Delivery Date, the Collateral Agent.

“Debt Ratings” shall mean the ratings (whether explicit or implied) assigned by
S&P and Moody’s to the senior secured non-credit enhanced long term debt of the
Borrower.

“Default” shall mean any event or condition, which upon notice, lapse of time or
both would constitute an Event of Default.

 

-6-



--------------------------------------------------------------------------------

“Defaulting Lender” shall mean any Lender that (i) has failed, within three
Business Days of the date required to be funded or paid, to (A) fund any portion
of its Loans, or (B) pay over to any Credit Party any other amount required to
be paid by it hereunder, unless, in the case of clause (A) above, such Lender
notifies the Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(ii) has notified the Borrower or the Agent, in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied), (iii) has failed, within three Business Days after written request
by the Agent, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet its obligations) to fund prospective Loans,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (iii) upon the Agent’s, receipt of such certification in form and
substance reasonably satisfactory to it and the Agent, (iv) has, or has a Lender
Parent that has, become the subject of a Bankruptcy Event or (v) become the
subject of a Bail-In Action.

“Disposition” shall mean the sale, transfer, license, lease or other disposition
of any property by a Person.

“Disqualified Institution” means (a) any competitor of the Borrower and any of
such Persons’ subsidiaries or affiliates readily identifiable by name, and
(b) any other Person that is not a commercial bank, savings bank, savings and
loan association or similar financial institution that has total assets of
$50,000,000,000 or more and is engaged in the business of lending money and
extending credit in the ordinary course of business.

“dollars” or “$” shall mean lawful money of the United States of America.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EFH” shall mean Energy Future Holdings Corp., a Texas corporation, and its
successors.

 

-7-



--------------------------------------------------------------------------------

“Eligible Assignee” shall mean any Person that meets the requirements to be an
assignee under Section 8.04(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 8.04(b)(iii)).

“Equity-Credit Preferred Securities” shall mean securities, however denominated,
(i) issued by the Borrower or a Consolidated Subsidiary of the Borrower,
(ii) that are not subject to mandatory redemption or the underlying securities,
if any, of which are not subject to mandatory redemption, (iii) that are
perpetual or mature no less than 30 years from the date of issuance, (iv) the
indebtedness issued in connection with which, including any guaranty, is
subordinate in right of payment to the unsecured and unsubordinated indebtedness
of the issuer of such indebtedness or guaranty, and (v) the terms of which
permit the deferral of the payment of interest or distributions thereon to a
date occurring after the Maturity Date.

“Equity Interests” of any Person shall mean the shares of common stock and other
voting capital stock or other voting ownership interests having ordinary voting
power to vote in the election of the board of directors or other governing body
performing similar functions (except directors’ qualifying shares) of such
Person.

“ERCOT” shall mean the Electric Reliability Council of Texas or any other entity
succeeding thereto.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is a member of a group of (i) organizations described in Section 414(b) or
(c) of the Code and (ii) solely for purposes of the Lien created under
Section 412(n) of the Code, organizations described in Section 414(m) or (o) of
the Code of which the Borrower or any Subsidiary is a member.

“ERISA Event” shall mean (i) any Reportable Event; (ii) the incurrence of any
liability under Title IV of ERISA with respect to the termination of any Plan or
the withdrawal or partial withdrawal of the Borrower or any of its ERISA
Affiliates from any Plan or Multiemployer Plan; (iii) the receipt by the
Borrower or any ERISA Affiliate from the PBGC of any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (iv) the receipt by the Borrower or any ERISA Affiliate of any notice
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; and (v) the occurrence of a nonexempt
“prohibited transaction” as defined in Section 4975(c) of the Code or
Section 406 of ERISA with respect to which the Borrower or any of its
Subsidiaries is liable.

“EU Bail-In Legislation Schedule” shall mean the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.

“Eurocurrency Liabilities” shall have the meaning given such term in Regulation
D of the Board, as in effect from time to time.

 

-8-



--------------------------------------------------------------------------------

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the LIBO Rate in accordance with the provisions of Article II.

“Event of Default” shall have the meaning given such term in Article VI.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Credit Party or required to be withheld or deducted from a payment
to a Credit Party, (i) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(A) imposed as a result of such Credit Party being organized under the laws of,
or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (B) that are Other Connection Taxes, (ii) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (A) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment requested by the Borrower under Section 2.16) or (B) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.15, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (iii) Taxes
attributable to such Credit Party’s failure to comply with Section 2.15(f) and
(iv) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Revolving Credit Agreement” shall mean that certain Amended and
Restated Revolving Credit Agreement dated as of October 11, 2011 by and among
the Borrower, JPMorgan Chase Bank, N.A., as administrative agent and the lenders
from time to time party thereto, as such agreement may be amended, restated,
supplemented or otherwise modified from time to time (including any refinancing
or replacement thereof).

“Existing Notes” shall mean:

 

  •   5.000% Senior Secured Notes due 2017;

 

  •   6.800% Senior Secured Notes due 2018;

 

  •   2.150% Senior Secured Notes due 2019;

 

  •   5.750% Senior Secured Notes due 2020;

 

  •   4.100% Senior Secured Notes due 2022;

 

  •   7.000% Debentures due 2022;

 

  •   2.950% Senior Secured Notes due 2025;

 

  •   7.000% Senior Secured Notes due 2032;

 

  •   7.250% Senior Secured Notes due 2033;

 

  •   7.500% Senior Secured Notes due 2038;

 

  •   5.250% Senior Secured Notes due 2040;

 

  •   4.550% Senior Secured Notes due 2041;

 

-9-



--------------------------------------------------------------------------------

  •   5.300% Senior Secured Notes due 2042;

 

  •   3.750% Senior Secured Notes due 2045;

 

  •   3.800% Senior Secured Notes due 2047; and

any refinancings or replacements thereof.

“Extension of Credit” shall mean the making of a Term Loan.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any
intergovernmental agreement entered into thereto and any rules, guidance or
legislation implementing any such intergovernmental agreement, any agreement
entered into pursuant to Section 1471(b)(1) of the Code and any current or
future regulations or official interpretations of the foregoing.

“Federal Funds Effective Rate” shall have the meaning given such term in the
definition of “Alternate Base Rate”.

“FERC” shall mean the Federal Energy Regulatory Commission or any successor.

“Financial Officer” of any corporation or limited liability company shall mean
the chief financial officer, principal accounting officer, treasurer, associate
or assistant treasurer, or any responsible officer designated by one of the
foregoing Persons, of such corporation or limited liability company.

“Foreign Lender” shall mean a Lender that is not a U.S. Person.

“Fund” shall mean any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” shall mean generally accepted accounting principles, applied on a
consistent basis.

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

“Hedging Agreements” shall mean (i) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement and (ii) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement or any other master agreement.

 

-10-



--------------------------------------------------------------------------------

“Holdings” shall mean Oncor Electric Delivery Holdings Company LLC.

“Indebtedness” of any Person shall mean (without duplication) all indebtedness
of such Person (i) for borrowed money or evidenced by bonds, indentures, notes
or other similar instruments, (ii) to pay the deferred purchase price of
property or services (excluding trade payables in the ordinary course of
business that are not more than 60 days overdue) that in accordance with GAAP
would be included as a liability on the balance sheet of such Person, (iii) as
lessee for the principal component of all leases that are recorded as capital
leases, (iv) under reimbursement agreements or similar agreements with respect
to the issuance of letters of credit (other than obligations in respect of
letters of credit opened to provide for the payment of goods or services
purchased in the ordinary course of business), (v) in respect of Indebtedness of
others secured by a Lien on any asset of such Person (with the Indebtedness of
such Person described in this clause (v) deemed to be equal to the lesser of
(a) the aggregate unpaid amount of such Indebtedness and (b) the fair market
value of the property encumbered thereby as determined by such Person in good
faith), (vi) all net payment obligations of such Person in respect of interest
rate swap agreements, currency swap agreements and other similar agreements
designed to hedge against fluctuations in interest rates or foreign exchange
rates and (vii) under direct or indirect guaranties in respect of, and to
purchase or otherwise acquire, or otherwise to assure a creditor against loss in
respect of, liabilities, obligations or indebtedness of others of the kinds
referred to in clauses (i) through (vi) above (provided that this clause
(vii) shall not include endorsements of instruments for deposit or collection in
the ordinary course of business or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness)); provided, however, that for all
purposes, the following shall be excluded from the definition of “Indebtedness”:
(A) Qualified Transition Bonds (including interest rate swaps entered into by
any Qualified Transition Bond Issuer of the Borrower in connection with
Qualified Transition Bonds issued by such Qualified Transition Bond Issuer), (B)
amounts payable from the Borrower to an Affiliate in connection with nuclear
decommissioning costs, retail clawback or other regulatory transition issues and
(C) any Indebtedness defeased by such Person or by any Subsidiary of such
Person.

“Indemnified Taxes” shall mean (i) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Credit Document and (ii) to the extent not otherwise
described in (i), Other Taxes.

“Indemnitee” shall have the meaning given such term in Section 8.05(c).

“Indentures” shall mean the indentures for the Existing Notes and any
supplements, amendments or replacements of such indentures.

“Interest Payment Date” shall mean, with respect to any Loan, the last day of
the Interest Period applicable thereto and, in the case of a Eurodollar Loan
with an Interest Period of more than three months’ duration, each day that would
have been an Interest Payment Date for such Loan had successive Interest Periods
of three months’ duration or 90 days’ duration, as the case may be, been
applicable to such Loan and, in addition, the date of any prepayment of such
Loan or Conversion of such Loan to a Loan of a different Type.

 

-11-



--------------------------------------------------------------------------------

“Interest Period” shall mean (i) as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 (or, if agreed to by all Lenders
hereunder, 12) months (or, if agreed to by all Lenders hereunder, a period
shorter than 1 month) thereafter, and (ii) as to any ABR Borrowing, the period
commencing on the date of such Borrowing and ending on the earliest of (A) the
next succeeding March 31, June 30, September 30 or December 31 and (B) the date
such Borrowing is repaid or prepaid in accordance with Section 2.05 or
Section 2.09; provided, however, that if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of Eurodollar Loans only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day. Interest
shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period.

“Joint Lead Arrangers” shall mean WFS, Mizuho Bank (USA) and The Bank of
Tokyo-Mitsubishi UFJ, Ltd.

“Lender Parent” shall mean, with respect to any Lender, any Person as to which
such Lender is, directly or indirectly, a Subsidiary.

“Lenders” shall have the meaning given such term in the preamble hereto.

“LIBO Rate” shall mean the rate per annum equal to the London interbank offered
rate as administered by ICE Benchmark Administration Limited (or any other
Person that takes over the administration of such rate) as determined by the
Agent at approximately 11:00 a.m. (London time) on the date that is two Business
Days prior to the commencement of such Interest Period by reference to the
Bloomberg Screen LIBOR01 for deposits in dollars (or such other comparable page
as may, in the opinion of the Agent, replace such page for the purpose of
displaying such rates) for a period equal to such Interest Period. If such rate
is not available at such time for any reason, then the “LIBO Rate” for such
Interest Period shall be a rate per annum as may be agreed upon by the Borrower
and the Agent to be a rate at which deposits in dollars for delivery on the
first day of such Interest Period in same day funds in the approximate amount of
the Eurodollar Borrowing being made, continued or converted by the Agent and
with a term equivalent to such Interest Period would be offered by the Agent’s
London branch to major banks in the applicable London interbank Eurodollar
market at their request at approximately 11:00 a.m. (London time) on the date
that is two Business Days prior to the commencement of such Interest Period. If
the “LIBO Rate” (or the publishing thereof) is discontinued at any time, the
Agent, the Lenders and the Borrower shall negotiate in good faith to amend this
definition to provide for a reference rate to replace the LIBO Rate (subject to
the approval of the Required Lenders); provided that until such alternative
reference rate is agreed, the Agent may, in its reasonable discretion and upon
consultation in good faith with the Borrower, use an alternative method to
select a rate as a temporary replacement for the LIBO Rate that can be selected
by the Borrower or in lieu of the LIBO Rate to apply to Loans for any Interest
Period selected by the

 

-12-



--------------------------------------------------------------------------------

Borrower, which rate shall be calculated by the Agent to adequately and fairly
reflect the cost to the Lenders of funding Loans hereunder (provided that such
rate shall not be higher than the last published LIBO Rate for the applicable
Interest Period). Notwithstanding the forgoing, in no event shall the LIBO Rate
be less than 0.00%.

“Lien” shall mean, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset.
For the purposes of this Agreement, any Person shall be deemed to own subject to
a Lien any asset which it has acquired or holds (other than pursuant to an
ordinary course consignment) subject to the interest of a vendor or lessor under
any conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

“Loan” shall mean a Term Loan.

“Material Adverse Change” shall mean any circumstances or conditions affecting
the business, assets, operations, properties or financial condition of the
Borrower and its Subsidiaries, taken as a whole, that would, individually or in
the aggregate, materially adversely affect (a) the ability of the Borrower to
perform its obligations under this Agreement or any of the other Credit
Documents or (b) the rights and remedies of the Credit Parties under this
Agreement or any of the other Credit Documents.

“Maturity Date” shall mean March 26, 2019.

“Maximum Rate” shall have the meaning given such term in Section 8.14(a).

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean the Deed of Trust, Security Agreement and Fixture Filing,
dated as of May 15, 2008 (as amended, modified and supplemented from time to
time), by the Borrower as grantor, to and for the benefit of the Collateral
Agent.

“Mortgaged Property” shall have the meaning given such term in the Mortgage.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which any of the Borrower, any Subsidiary or any
ERISA Affiliate is making, or accruing an obligation to make, contributions or
with respect to which the Borrower, any Subsidiary or any ERISA Affiliate could
incur liability under Title IV of ERISA.

“Net Cash Proceeds” shall mean, as applicable, (a) with respect to any Asset
Disposition, the gross cash proceeds received by the Borrower or any of its
Subsidiaries less the sum of (i) in the case of an Asset Disposition, all income
taxes and other taxes assessed by, or reasonably estimated to be payable to, a
Governmental Authority as a result of such transaction (provided that if such
estimated taxes exceed the amount of actual taxes required to be paid in cash in
respect of such Asset Disposition, the amount of such excess shall constitute
Net Cash Proceeds), (ii) all costs incurred in connection with such Asset
Disposition, including legal, accounting and investment banking fees, payments
made in order to obtain a necessary consent or required by Applicable Law,
brokerage and sales commissions, title insurance premiums, related search and

 

-13-



--------------------------------------------------------------------------------

recording charges, survey costs and mortgage recording taxes paid in connection
therewith, all dividends, distributions, and or other payments required to be
made to minority interest holders in the Borrower or any of its Subsidiaries as
a result of any such Asset Disposition, the amount of any purchase price or
similar adjustment claimed by any Person to be owed by the Borrower or any of
its Subsidiaries until such time as such claim will have been settled or
otherwise finally resolved, or paid or payable to the Borrower or any of its
Subsidiaries in respect of such Asset Disposition, any relocation expenses
incurred as a result thereof, costs and expenses in connection with unwinding
any Hedging Agreement in connection therewith, other fees and expenses,
including title and recordation expenses, taxes paid or payable as a result
thereof or any transactions occurring or deemed to occur to effectuate a payment
under this Agreement, and any deduction of appropriate amounts to be provided by
the Borrower or any of its Subsidiaries as a reserve in accordance with GAAP
against any liabilities associated with the asset disposed of in such
transaction and retained by the Borrower or any of its Subsidiaries after such
sale or other disposition thereof, including pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations associated with such transaction, and
(iii) amounts required to be applied to the repayment of principal, premium, if
any, and interest on Indebtedness (other than Indebtedness secured by Liens
expressly subordinated to the Liens securing the Obligations (if any)) secured
by a Lien on such disposed assets (or a portion thereof) and required to be paid
as a result of such transaction, and (b) with respect to any Specified Debt
Issuance, the gross cash proceeds received by the Borrower or any of its
Subsidiaries therefrom less all taxes paid or reasonably estimated to be
payable, and all fees (including investment banking fees, attorneys’ fees,
accountants’ fees, underwriting fees and discounts), commissions, costs and
other out-of-pocket expenses and other customary expenses incurred in connection
therewith.

“Net Tangible Assets” shall mean the amount shown as total assets on the
Borrower’s unconsolidated balance sheet, less (i) intangible assets including,
but without limitation, such items as goodwill, trademarks, trade names,
patents, unamortized debt discount and expense and other regulatory assets
carried as an asset on the Borrower’s unconsolidated balance sheet, and
(ii) appropriate adjustments, if any, on account of minority interests. Net
Tangible Assets shall be determined in accordance with GAAP and practices
applicable to the type of business in which the Borrower is engaged.

“Non-Consenting Lender” shall mean any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders in accordance
with the terms of Section 8.08 and (ii) has been approved by the Required
Lenders.

“Non-Dilutive Subsidiary” of any Person and with respect to any Subsidiary of
such Person (the “original Subsidiary”) shall mean any other Subsidiary of such
Person if the percentage of the Equity Interests held by such Person in such
other Subsidiary is at least as great as the percentage of the Equity Interests
held by such Person in such original Subsidiary.

“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower and any of its Subsidiaries arising under
any Credit Document or otherwise with respect to any Loan, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and

 

-14-



--------------------------------------------------------------------------------

including interest and fees that accrue after the commencement by or against the
Borrower or such Subsidiary of any proceeding under any bankruptcy or insolvency
law naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding. Without limiting
the generality of the foregoing, the Obligations of the Borrower under the
Credit Documents (and any of its Subsidiaries to the extent they have
obligations under the Credit Documents) include the obligation to pay principal,
interest, charges, expenses, fees, attorney costs, indemnities and other amounts
payable by the Borrower under any Credit Document.

“One-Month LIBO Rate” shall have the meaning given such term in the definition
of “Alternate Base Rate”.

“Other Connection Taxes” shall mean, with respect to any Credit Party, Taxes
imposed as a result of a present or former connection between such Credit Party
and the jurisdiction imposing such Tax (other than connections arising from such
Credit Party having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.16).

“Participant” shall have the meaning given such term in Section 8.04(d).

“Participant Register” shall have the meaning given such term in
Section 8.04(d).

“Participating Receivables Grantor” shall mean the Borrower or any Subsidiary
that is or that becomes a participant or originator in a Permitted Receivables
Financing.

“Patriot Act” shall have the meaning given such term in Section 8.20.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

“Percentage” shall mean, for any Lender on any date of determination, the
percentage obtained by dividing such Lender’s Commitment on such date by the
Total Commitment on such date.

“Permitted Encumbrances” shall mean, as to any Person at any date, any of the
following:

(i)    (A) Liens for taxes, assessments or governmental charges not then
delinquent and Liens for workers’ compensation awards and similar obligations
not then

 

-15-



--------------------------------------------------------------------------------

delinquent and undetermined Liens or charges incidental to construction, Liens
for taxes, assessments or governmental charges then delinquent but the validity
of which is being contested at the time by such Person in good faith against
which an adequate reserve has been established, with respect to which levy and
execution thereon have been stayed and continue to be stayed and that do not
impair the use of the property or the operation of such Person’s business,
(B) Liens incurred or created in connection with or to secure the performance of
bids, tenders, contracts (other than for the payment of money), leases,
statutory obligations, surety bonds or appeal bonds, and mechanics’ or
materialmen’s Liens, assessments or similar encumbrances, the existence of which
does not impair the use of the property subject thereto for the purposes for
which it was acquired, and other Liens of like nature incurred or created in the
ordinary course of business;

(ii)    Liens securing indebtedness, neither assumed nor guaranteed by such
Person nor on which it customarily pays interest, existing upon real estate or
rights in or relating to real estate acquired by such Person for any substation,
transmission line, transportation line, distribution line, right of way or
similar purpose;

(iii)    rights reserved to or vested in any municipality or public authority by
the terms of any right, power, franchise, grant, license or permit, or by any
provision of law, to terminate such right, power, franchise, grant, license or
permit or to purchase or recapture or to designate a purchaser of any of the
property of such Person;

(iv)    rights reserved to or vested in others to take or receive any part of
the power, gas, oil, coal, lignite or other minerals or timber generated,
developed, manufactured or produced by, or grown on, or acquired with, any
property of such Person and Liens upon the production from property of power,
gas, oil, coal, lignite or other minerals or timber, and the by-products and
proceeds thereof, to secure the obligations to pay all or a part of the expenses
of exploration, drilling, mining or development of such property only out of
such production or proceeds;

(v)    easements, licenses, restrictions, exceptions or reservations in any
property and/or rights of way of such Person for the purpose of roads, pipe
lines, substations, transmission lines, transportation lines, distribution
lines, removal of oil, gas, lignite, coal or other minerals or timber, and other
like purposes, or for the joint or common use of real property, rights of way,
facilities and/or equipment, and defects, irregularities and deficiencies in
titles of any property and/or rights of way, which do not materially impair the
use of such property and/or rights of way for the purposes for which such
property and/or rights of way are held by such Person;

(vi)    rights reserved to or vested in any municipality or public authority to
use, control or regulate any property of such Person;

(vii)    any obligations or duties, affecting the property of such Person, to
any municipality or public authority with respect to any franchise, grant,
license or permit;

 

-16-



--------------------------------------------------------------------------------

(viii)    as of any particular time any controls, Liens, restrictions,
regulations, easements, exceptions or reservations of any municipality or public
authority applying particularly to space satellites or nuclear fuel;

(ix)    any judgment Lien against such Person securing a judgment for an amount
not exceeding 25% of Consolidated Shareholders’ Equity of such Person, so long
as the finality of such judgment is being contested by appropriate proceedings
conducted in good faith and execution thereon is stayed;

(x)    any Lien arising by reason of deposits with or giving of any form of
security to any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, for
any purpose at any time as required by law or governmental regulation as a
condition to the transaction of any business or the exercise of any privilege or
license, or to enable such Person to maintain self-insurance or to participate
in any fund for liability on any insurance risks or in connection with workers’
compensation, unemployment insurance, old age pensions or other social security
or to share in the privileges or benefits required for companies participating
in such arrangements; or

(xi)    any landlords’ Lien on fixtures or movable property located on premises
leased by such Person in the ordinary course of business so long as the rent
secured thereby is not in default.

“Permitted Holders” shall mean any of Kohlberg Kravis Roberts & Co., L.P., KKR
Associates, L.P., TPG Capital, L.P., J.P. Morgan Ventures Corporation, Citigroup
Global Markets Inc., Morgan Stanley & Co. Incorporated, Goldman, Sachs & Co. and
LB I Group, and each of their respective Affiliates, but excluding portfolio
companies of any of the foregoing.

“Permitted Receivables Financing” shall mean any of one or more receivables
financing programs as amended, supplemented, modified, extended, renewed,
restated or refunded from time to time, the obligations of which are limited
recourse (except for representations, warranties, covenants and indemnities made
in connection with such facilities) to the Borrower and its Subsidiaries (other
than a Receivables Entity) providing for the sale, conveyance, or contribution
to capital of Receivables Facility Assets by Participating Receivables Grantors
in transactions purporting to be sales of Receivables Facility Assets to either
(i) a Person that is not a Subsidiary or (ii) a Receivables Entity that in turn
funds such purchase by the direct or indirect sale, transfer, conveyance,
pledge, or grant of participation or other interest in such Receivables Facility
Assets to a Person that is not a Subsidiary.

“Permitted Sale Leaseback” shall mean any Sale Leaseback existing on the Closing
Date or consummated by the Borrower or any Subsidiary after the Closing Date;
provided that any such Sale Leaseback consummated after the Closing Date not
between the Borrower and one of its Subsidiaries is consummated for fair value
as determined at the time of consummation in good faith by (i) the Borrower or
such Subsidiary and (ii) in the case of any Sale Leaseback (or series of related
Sales Leasebacks) the aggregate proceeds of which exceed $100,000,000, the board
of directors of the Borrower or such Subsidiary (which such determination may
take into account any retained interest or other investment of the Borrower or
such Subsidiary in connection with, and any other material economic terms of,
such Sale Leaseback).

 

-17-



--------------------------------------------------------------------------------

“Permitted Transaction” shall mean a transaction (i) for which all required
approvals from each applicable Governmental Authority have been duly obtained,
(ii) after which the Borrower will remain subject to “ring-fencing” measures
substantially the same as the ring-fencing measures in effect on the Closing
Date, unless such ring-fencing measures are (x) no longer required by the PUCT
or (y) are modified by the PUCT, provided that, in the case of clause (y), the
Borrower will maintain “ring-fencing” measures as required by the PUCT,
(iii) that does not result in the Borrower’s Debt Rating issued by S&P being
lower than BBB- (stable) or the Borrower’s Debt Rating issued by Moody’s being
lower than Baa3 (stable), and (iv) at the time of and after giving effect to
which, no Default shall have occurred and be continuing.

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership or
government, or any agency or political subdivision thereof.

“Plan” shall mean any employee pension benefit plan described under Section 3(2)
of ERISA (other than a Multiemployer Plan) subject to the provisions of Title IV
of ERISA that is maintained by the Borrower or any ERISA Affiliate.

“Platform” shall have the meaning given such term in Section 8.17(d).

“Prepayment Notice” shall mean a notice given pursuant to Section 2.09(a) in
substantially the form of Exhibit D.

“Prime Rate” shall have the meaning given such term in the definition of
“Alternate Base Rate”.

“PUCT” shall mean the Public Utility Commission of Texas or any successor.

“Qualified Transition Bond Issuer” shall mean, with respect to the Borrower,
(i) Oncor Electric Delivery Transition Bond Company LLC, (ii) the Borrower,
(iii) a Subsidiary of the Borrower formed and operating solely for the purpose
of (A) purchasing and owning transition property created under a “financing
order” (as such term is defined in the Texas Utilities Code) issued by the PUCT,
(B) issuing such securities pursuant to such order, (C) pledging its interests
in such transition property to secure such securities and (D) engaging in
activities ancillary to those described in (A), (B) and (C) or (iv) any directly
or indirectly held Subsidiary of the Borrower formed and operating for purposes
that include owning Oncor Electric Delivery Transition Bond Company LLC.

“Qualified Transition Bonds” of the Borrower shall mean securities, however
denominated, that are (i) issued by a Qualified Transition Bond Issuer,
(ii) secured by or otherwise payable from transition charges authorized pursuant
to the financing order referred to in clause (iii) (A) of the definition of
“Qualified Transition Bond Issuer”, and (iii) non-recourse to the Borrower or
any of its Consolidated Subsidiaries (other than the issuer of such securities).

 

-18-



--------------------------------------------------------------------------------

“Receivables Entity” shall mean any Person formed solely for the purpose of
(i) facilitating or entering into one or more Permitted Receivables Financings,
and (ii) in each case, engaging in activities reasonably related or incidental
thereto.

“Receivables Facility Assets” shall mean presently existing and hereafter
arising or originated Accounts, Payment Intangibles and Chattel Paper (as each
such term is defined in the Uniform Commercial Code in effect in the State of
New York from time to time) owed or payable to any Participating Receivables
Grantor, and to the extent related to or supporting any Accounts, Chattel Paper
or Payment Intangibles, or constituting a receivable, all General Intangibles
and other forms of obligations and receivables owed or payable to any
Participating Receivables Grantor, including the right to payment of any
interest, finance charges, late payment fees or other charges with respect
thereto (the foregoing, collectively, being “receivables”), all of such
Participating Receivables Grantor’s rights as an unpaid vendor (including rights
in any goods the sale of which gave rise to any receivables), all security
interests or liens and property subject to such security interests or liens from
time to time purporting to secure payment of any receivables or other items
described in this definition, all guarantees, letters of credit, security
agreements, insurance and other agreements or arrangements from time to time
supporting or securing payment of any receivables or other items described in
this definition, all customer deposits with respect thereto, all rights under
any contracts giving rise to or evidencing any receivables or other items
described in this definition, and all documents, books, records and information
(including computer programs, tapes, disks, data processing software and related
property and rights) relating to any receivables or other items described in
this definition or to any obligor with respect thereto, and all proceeds of the
foregoing.

“Register” shall have the meaning given such term in Section 8.04(c).

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees and
advisors of such Person and any Person that possesses, directly or indirectly,
the power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.

“Reportable Event” shall mean any reportable event as defined in Sections
4043(c)(1)-(8) of ERISA or the regulations issued thereunder (other than a
reportable event for which the 30 day notice requirement has been waived) with
respect to a Plan (other than a Plan maintained by an ERISA Affiliate that is
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of Code
Section 414).

“Required Lenders” shall mean, at any time, Lenders holding outstanding Loans
representing in excess of 50% of the principal amount of all Loans outstanding
at such time.

“S&P” shall mean Standard & Poor’s Ratings Services (a division of The
McGraw-Hill Companies, Inc.).

 

-19-



--------------------------------------------------------------------------------

“Sanctions” shall mean all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State.

“Sale Leaseback” shall mean any transaction or series of related transactions
pursuant to which the Borrower or one of its Subsidiaries (i) sells, transfers
or otherwise disposes of any property, real or personal, whether now owned or
hereafter acquired, and (ii) as part of such transaction, thereafter rents or
leases such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold, transferred or
disposed.

“SEC” shall mean the Securities and Exchange Commission.

“Secured Parties” shall mean the Collateral Agent and each other Person that is
a “Secured Party”, as defined in the Mortgage (which shall include the Agent and
the Lenders on and after the Springing Lien Security Delivery Date).

“Security Documents” shall mean, collectively, (i) the Mortgage and (ii) each
other instrument or document executed and delivered pursuant to Sections 5.12 or
5.15 or pursuant to any other such Security Documents or otherwise to secure or
perfect the security interest in any or all of the Obligations.

“Senior Debt” of any Person shall mean (without duplication) (i) all
Indebtedness of such Person described in clauses (i) through (iii) of the
definition of “Indebtedness,” (ii) all Indebtedness of such Person described in
clause (iv) of the definition of “Indebtedness” in respect of unreimbursed
drawings under letters of credit described in such clause (iv), and (iii) all
direct or indirect guaranties of such Person in respect of, and to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
liabilities, obligations or indebtedness of others of the kinds referred to in
clauses (i) and (ii) above; provided, however, that in calculating “Senior Debt”
of the Borrower, (x) any amount of Equity-Credit Preferred Securities not
included in the definition of “Consolidated Shareholders Equity” shall be
included and (y) all Subordinated Obligations shall be excluded.

“Significant Disposition” shall mean a sale, lease, disposition or other
transfer by a Person, or any Subsidiary of such Person, during the period from
the Closing Date until the Maturity Date, of assets constituting, either
individually or in the aggregate with all other assets sold, leased, disposed or
otherwise transferred by such Person and its Consolidated Subsidiaries during
such period, 30% or more of the assets of such Person and its Consolidated
Subsidiaries taken as a whole, as reported on the most recent consolidated
balance sheet of such Person prior to the date of such sale, lease, disposition
or other transfer, excluding (i) any such sale, lease, disposition or other
transfer to a Non-Dilutive Subsidiary of such Person, (ii) dispositions of
accounts receivable in connection with the collection or compromise thereof,
(iii) any dispositions of Receivables Facility Assets in connection with any
Permitted Receivables Financing, and (iv) (A) any disposition of any assets
required by any Governmental Authority or (B) other dispositions (other than
dispositions of Collateral) pursuant to Permitted Sale Leaseback transactions so
long as the aggregate consideration for all dispositions consummated pursuant to
this clause (iv) after the Closing Date does not exceed $500,000,000.

 

-20-



--------------------------------------------------------------------------------

“Significant Subsidiary” shall mean, at any time, any Subsidiary of the Borrower
that as of such time has total assets in excess of 10% of the total assets of
the Borrower and its Consolidated Subsidiaries.

“Solvent” shall mean, with respect to any Person as of a particular date, that
on such date such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business. In computing the amount of contingent liabilities at any time, it
is intended that such liabilities will be computed as the amount which, in light
of all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“Specified Debt Issuance” shall mean the issuance or incurrence of any debt
securities (whether in a public offering or private placement) or any
Indebtedness for the borrowing of term loans or other Indebtedness for borrowed
money by the Borrower or any of its Subsidiaries; provided, however, that the
term “Specified Debt Issuance” shall not include (a) any refinancing of (1) the
Existing Revolving Credit Agreement with another revolving credit facility and
the revolving loans and letters of credit (if any) incurred or issued
thereunder, (2) the 6.800% Senior Secured Notes, due 2018, in an aggregate
principal amount of $550,000,000 and (3) the 5.000% Senior Secured Notes, due
2017, in an aggregate principal amount of $324,405,000, (b) Indebtedness between
or among the Borrower and/or any of its Subsidiaries, (c) commercial paper
financings, (d) any trade, seller or customer finance-related financing incurred
in the ordinary course of business, (e) Indebtedness incurred by the Borrower or
any of its Subsidiaries assumed and/or acquired in an acquisition under
financings existing at the time of such acquisition (up to the maximum amount of
the committed amounts thereof in effect at such time, and provided that such
financings were not established in contemplation of such acquisition) and
(f) any Permitted Receivables Financing, including the sale of receivables in
connection therewith.

“Springing Lien Trigger Date” shall mean December 31, 2017 in the event that
(a) any Obligations under this Agreement remain outstanding as of such date and
(b) the Existing Revolving Credit Agreement is secured by Liens granted pursuant
to the Mortgage as of such date.

“Springing Lien Security Delivery Date” shall mean the date when the Borrower
has pledged the Collateral to secure the Term Loans as required under
Section 5.15 hereof.

“Subordinated Obligations” shall mean obligations of any Person that are
subordinate in right of payment and enforcement to the prior payment of the
Obligations arising under the Credit Documents on the terms set forth in
Schedule 5.12 or such other terms as are acceptable to the Required Lenders.

“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation or other entity of which securities or other ownership interests
having ordinary voting power to elect a majority of the board of directors or
other Persons performing similar functions are at the time directly or
indirectly owned by such parent; provided, however, that Qualified Transition
Bond Issuers and Subsidiaries of Qualified Transition Bond Issuers shall not be
deemed to be Subsidiaries of the Borrower.

 

-21-



--------------------------------------------------------------------------------

“Substantial” shall mean an amount in excess of 10% of the consolidated assets
of the Borrower and its Consolidated Subsidiaries taken as a whole.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term Loan Note” shall mean each promissory note made by the Borrower in favor
of a Lender evidencing the Term Loan made by such Lender, substantially in the
form attached as Exhibit C, and any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.

“Term Loans” shall mean each term loan made, or to be made, to the Borrower by
the Lenders pursuant to Section 2.01.

“Total Commitment” shall mean, at any time, the aggregate amount of Commitments
of all the Lenders, as in effect at such time. The amount of the Total
Commitment on the Closing Date is $275,000,000.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, “Rate” shall include the LIBO Rate
and the Alternate Base Rate.

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” shall have the meaning given such term in
Section 2.15(f)(ii)(B)(3).

“Voting Shares” shall mean, as to shares or other Equity Interests of a
particular corporation or other type of Person, outstanding shares of stock or
other Equity Interests of any class of such corporation or other Person entitled
to vote in the election of directors or other comparable managers of such
Person, excluding shares or other interests entitled so to vote only upon the
happening of some contingency.

“Wells Fargo” shall have the meaning given such term in the preamble hereto.

“WFS” shall mean Wells Fargo Securities, LLC.

“Wholly Owned Subsidiary” of any Person shall mean any Consolidated Subsidiary
of such Person all the shares of common stock and other Voting Shares (except
directors’ qualifying shares) of which are at the time directly or indirectly
owned by such Person.

“Withdrawal Liability” shall mean liability of the Borrower established under
Section 4201 of ERISA as a result of a complete or partial withdrawal from a
Multiemployer Plan, as such terms are defined in Part I of Subtitle E of Title
IV of ERISA.

 

-22-



--------------------------------------------------------------------------------

“Withholding Agent” shall mean the Borrower and the Agent.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

Section 1.02 Terms Generally.

The definitions in Section 1.01 shall apply equally to both the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” All references herein to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided, however, that for purposes of determining
compliance with any covenant set forth in Article V, such terms shall be
construed in accordance with GAAP as in effect on the date hereof applied on a
basis consistent with the application used in preparing the Borrower’s audited
financial statements referred to in Section 3.05. If at any time any change in
GAAP would affect the computation of any financial ratio or requirement set
forth in any Credit Document, and either the Borrower or the Required Lenders
shall so request, the Agent, the Lenders and the Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

ARTICLE II

THE CREDITS

Section 2.01 Term Loans. Subject to the terms and conditions of this Agreement
and the other Credit Documents, and in reliance upon the representations and
warranties set forth in this Agreement and the other Credit Documents, each
Lender severally agrees to make a Term Loan to the Borrower on the Closing Date
in a principal amount equal to such Lender’s Commitment.

Section 2.02 [Reserved.]

Section 2.03 Borrowing and Conversion Procedures.

(a) Borrowing Procedure. In order to request a Borrowing (other than a
Conversion) on the Closing Date, the Borrower shall hand deliver or send via
facsimile (which facsimile may be delivered via the recipient’s electronic mail
system) to the Agent a duly completed Borrowing

 

-23-



--------------------------------------------------------------------------------

Request (i) in the case of a Eurodollar Borrowing, not later than 12:00 p.m.,
New York City time, three Business Days before such Borrowing, and (ii) in the
case of an ABR Borrowing, not later than 1:00 p.m., New York City time, on the
Business Day of the proposed Borrowing. Such notice shall be irrevocable and
shall in each case specify (A) whether the Borrowing then being requested is to
be a Eurodollar Borrowing or an ABR Borrowing, (B) the date of such Borrowing
(which shall be a Business Day) and the amount thereof and (C) if such Borrowing
is to be a Eurodollar Borrowing, the Interest Period with respect thereto.

(b) Voluntary Conversion Procedure. The Borrower may on any Business Day, upon
delivery of a duly completed Conversion Notice given to the Agent not later than
12:00 p.m., New York City time, three Business Days prior to the date of any
proposed Conversion into or resulting in Eurodollar Loans, and not later than
1:00 p.m., New York City time, on the Business Day of any proposed Conversion
into or resulting in ABR Loans, Convert all Term Loans of one Type made in
connection with the same Borrowing into Term Loans of another Type (or
combination of Types) or Term Loans of the same Type having the same or a new
Interest Period; provided, however, that any Conversion of, or with respect to,
any Eurodollar Loans shall be made on, and only on, the last day of an Interest
Period for such Eurodollar Loans, unless the Borrower shall also reimburse the
Lenders in respect thereof pursuant to Section 8.05(b) on the date of such
Conversion. Each such Conversion Notice shall be irrevocable and shall, within
the restrictions specified above, specify (i) the date of such Conversion,
(ii) the Term Loans to be Converted, and (iii) if such Conversion is into, or
with respect to, Eurodollar Loans, the duration of the Interest Period for each
such resulting Eurodollar Loan.

(c) Mandatory Conversion, Etc. If under any Conversion Notice delivered under
subsection (b) above, the Borrower shall fail to select the Type of any Term
Loan, or if any proposed Conversion of a Borrowing that is to comprise
Eurodollar Loans upon such Borrowing or Conversion shall not occur as a result
of the circumstances described in subsection (d) below, then (unless, in the
case of any Conversion, the applicable Borrowing is repaid at the end of the
then effective Interest Period) the Agent will forthwith so notify the Borrower
and the Lenders, and such Loans will automatically, on the last day of the then
existing Interest Period therefor, be made as, or Convert into, as the case may
be, a Eurodollar Loan with an Interest Period of one month. If no Interest
Period with respect to any Eurodollar Borrowing is specified in any such
Borrowing Request or Conversion Notice, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration (subject to the
limitations set forth in the definition of “Interest Period”).

(d) General Provisions. Notwithstanding any other provision of this Agreement to
the contrary, the Borrower may not elect an Interest Period in excess of one
month for any Eurodollar Borrowing at any time an Event of Default has occurred
and is continuing. The Agent shall promptly advise the Lenders of any notice
given pursuant to this Section and of each Lender’s portion of the requested
Borrowing.

Section 2.04 [Reserved].

Section 2.05 Repayment of Loans; Evidence of Indebtedness.

 

-24-



--------------------------------------------------------------------------------

(a) The outstanding principal balance of the Term Loan made by any Lender shall
be due and payable on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness to such Lender resulting from each
Extension of Credit made by such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

(c) The Agent shall maintain accounts in which it will record (i) the amount of
each Extension of Credit made hereunder, the Type of each Loan made and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Agent hereunder from
the Borrower and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to subsections (b) and
(c) above shall, to the extent permitted by applicable law, be prima facie
evidence of the existence and amounts of the obligations therein recorded;
provided, however, that the failure of any Lender or the Agent to maintain such
accounts or any error therein shall not in any manner affect the obligations of
the Borrower to repay the Loans in accordance with their terms.

Section 2.06 Interest on Loans.

(a) The Loans comprising each Eurodollar Borrowing shall bear interest (computed
on the basis of the actual number of days elapsed over a year of 360 days) at a
rate per annum equal to the LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin from time to time in effect for Eurodollar
Borrowings.

(b) The Loans comprising each ABR Borrowing shall bear interest (computed on the
basis of the actual number of days elapsed over a year of (i) 365 or 366 days,
as the case may be, for periods during which the Alternate Base Rate is
determined by reference to the Prime Rate and (ii) 360 days for other periods)
at a rate per annum equal to the Alternate Base Rate plus the Applicable Margin
from time to time in effect for ABR Borrowings.

(c) Interest on each Loan shall be payable on each Interest Payment Date
applicable to such Loan except as otherwise provided in this Agreement.

Section 2.07 Alternate Rate of Interest.

Other than in connection with the discontinuance (or publishing thereof) of the
LIBO Rate (which circumstance is addressed in the definition of LIBO Rate), in
the event, and on each occasion, that on the day two Business Days prior to the
commencement of any Interest Period for a Eurodollar Borrowing the Agent shall
have determined (i) that dollar deposits in the principal amounts of the
Eurodollar Loans comprising such Borrowing are not generally available in the
London interbank market or (ii) that reasonable means do not exist for
ascertaining the LIBO Rate, the Agent shall, as soon as practicable thereafter,
give facsimile notice of such determination to the Borrower and the Lenders. In
the event of any such determination under clause (i) or (ii) above, until the
Agent shall have advised the Borrower and

 

-25-



--------------------------------------------------------------------------------

the Lenders that the circumstances giving rise to such notice no longer exist or
the Agent and the Borrower have otherwise agreed on a replacement rate as
contemplated in the definition of “LIBO Rate”, any request by the Borrower for a
Eurodollar Borrowing pursuant to Section 2.03 shall be deemed to be a request
for an ABR Borrowing. In the event the Required Lenders notify the Agent that
the rates at which dollar deposits are being offered will not adequately and
fairly reflect the cost to such Lenders of making or maintaining Eurodollar
Loans during such Interest Period, the Agent shall notify the Borrower of such
notice and until the Required Lenders shall have advised the Agent that the
circumstances giving rise to such notice no longer exist, any request by the
Borrower for a Eurodollar Borrowing shall be deemed a request for an ABR
Borrowing. Each determination by the Agent hereunder shall be made in good faith
and shall be conclusive absent manifest error; provided that the Agent, shall,
upon request, promptly provide to the Borrower a certificate setting forth in
reasonable detail the basis for such determination.

Section 2.08 [Reserved].

Section 2.09 Prepayment.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing, in whole or in part, upon giving a
Prepayment Notice via e-mail or facsimile (or telephone notice promptly
confirmed by e-mail or facsimile) to the Agent: (i) before 12:00 p.m., New York
City time, three Business Days prior to prepayment, in the case of Eurodollar
Loans, and (ii) before 1:00 p.m., New York City time, on the Business Day of
prepayment, in the case of ABR Loans; provided, however, that each partial
prepayment shall be in an amount which is an integral multiple of $1,000,000 and
not less than $5,000,000. Each Prepayment Notice shall be irrevocable, provided
that any Prepayment Notice delivered in connection with any refinancing of the
Loans with the proceeds of such refinancing or of any incurrence of Indebtedness
or the occurrence of some other identifiable event or condition may be
contingent upon the consummation of such refinancing or incurrence or occurrence
of such other identifiable event or condition and may be revoked by the Borrower
in the event such contingency is not met.

(b) Mandatory Prepayments.

(i) Debt Issuances. The Borrower shall make mandatory principal prepayments of
the Loans in the manner set forth in clause (iii) below and Section 2.09(d) in
an amount equal to one hundred percent (100%) of the aggregate Net Cash Proceeds
from any Specified Debt Issuance. Such prepayment shall be made within five
(5) Business Days after the date of receipt of the Net Cash Proceeds of any such
Specified Debt Issuance.

(ii) Asset Dispositions. The Borrower shall make mandatory principal prepayments
of the Loans in the manner set forth in clause (iii) below and Section 2.09(d)
in amounts equal to one hundred percent (100%) of the aggregate Net Cash
Proceeds from any Asset Disposition to the extent such Net Cash Proceeds from
all Asset Dispositions in the applicable fiscal year exceed $100,000,000 for
such fiscal year. Such prepayments shall be made within five (5) Business Days
after the date of receipt of the Net Cash Proceeds of any such Asset Disposition
by the Borrower or any of its Subsidiaries.

 

-26-



--------------------------------------------------------------------------------

(iii) Notice; Manner of Payment. Upon the occurrence of any event triggering the
prepayment requirement under clauses (i) or (ii) above, the Borrower shall
promptly deliver a Prepayment Notice to the Agent and upon receipt of such
notice, the Agent shall promptly so notify the Lenders.

(c) No re-borrowings. Amounts prepaid under the Term Loans pursuant to this
Section may not be re-borrowed.

(d) Application of Prepayments. All prepayments shall be applied to the
outstanding Term Loans on a pro rata basis in accordance with the amount of Term
Loans held by each Lender. Amounts to be applied pursuant to this Section 2.09
to the prepayment of Term Loans shall be applied, first, to reduce outstanding
ABR Loans and, second, to reduce outstanding Eurodollar Loans, unless otherwise
directed by the Borrower. Each prepayment shall be accompanied by any amount
required to be paid pursuant to Section 8.05. Notwithstanding anything herein to
the contrary, if any prepayment of a Eurodollar Loan is required to be made
under this Section 2.09 prior to the last day of the Interest Period therefor,
the Borrower may, in its sole discretion, deposit with the Agent the amount of
any such prepayment otherwise required to be made hereunder until the last day
of such Interest Period, at which time the Agent shall be authorized (without
any further action by or notice to or from the Borrower) to apply such amount to
the prepayment of such Loans in accordance with this Section 2.09.

Section 2.10 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(A) impose, modify or deem applicable any reserve, special deposit, compulsory
loan requirement, insurance charge or other assessment against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (including, without limitation, any reserve requirement under
regulations of the Board to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities);

(B) subject any Credit Party to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (i) through (iv) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(C) impose on any Lender, or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Credit Party of making, Converting or maintaining any Loan
or of maintaining its obligation to

 

-27-



--------------------------------------------------------------------------------

make any such Loan, or to increase the cost to such Lender or to reduce the
amount of any sum received or receivable by such Lender or such other Credit
Party hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such other Credit Party, the Borrower will pay to such
Lender or such other Credit Party, as the case may be, such additional amount or
amounts as will compensate such Lender or such other Credit Party, as the case
may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s, holding company, if any, as a consequence of
this Agreement, the Loans made by, such Lender, to a level below that which such
Lender, or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy and liquidity),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s, holding
company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender, setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower, shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than 90 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof).

Section 2.11 Change in Legality.

(a) Notwithstanding any other provision herein, if any Change in Law shall make
it unlawful for any Lender to make or maintain any Eurodollar Loan or to give
effect to its obligations as contemplated hereby with respect to any Eurodollar
Loan, then, by written notice to the Borrower and to the Agent, such Lender may:

(i) declare that Eurodollar Loans will not thereafter be made by such Lender
hereunder, whereupon any request for a Eurodollar Borrowing shall, as to such
Lender only, be deemed a request for an ABR Loan unless such declaration shall
be subsequently withdrawn (any Lender delivering such a declaration hereby
agreeing to withdraw such declaration promptly upon determining that such event
of illegality no longer exists); and

 

-28-



--------------------------------------------------------------------------------

(ii) require that all outstanding Eurodollar Loans made by it be Converted to
ABR Loans, in which event all such Eurodollar Loans shall be automatically
Converted to ABR Loans as of the effective date of such notice as provided in
subsection (b) below.

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal which would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
Converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the Conversion of,
such Eurodollar Loans.

(b) For purposes of this Section, a notice by any Lender shall be effective as
to each Eurodollar Loan, if lawful, on the last day of the Interest Period
currently applicable to such Eurodollar Loan; in all other cases such notice
shall be effective on the date of receipt.

Section 2.12 Pro Rata Treatment.

Except as required under Sections 2.10 and 2.15, each Extension of Credit, each
payment or prepayment of principal of any Borrowing, each payment of interest on
the Loans and each Conversion of any Borrowing of Term Loans, shall be allocated
pro rata among the Lenders in accordance with their respective Percentages (or,
if such Lender’s Commitment shall have expired or been terminated, in accordance
with the respective principal amounts of their Term Loans). Each Lender agrees
that in computing such Lender’s portion of any Extension of Credit to be made
hereunder, the Agent may, in its discretion, round each Lender’s percentage of
such Extension of Credit to the next higher or lower whole dollar amount.

Section 2.13 Sharing of Setoffs.

(a) Each Lender agrees that if it shall, through the exercise of a right of
banker’s lien, setoff or counterclaim, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Bankruptcy Code (the “Bankruptcy
Code”) or other security or interest arising from, or in lieu of, such secured
claim, received by such Lender under any applicable bankruptcy, insolvency or
other similar law or otherwise, or by any other means, obtain payment (voluntary
or involuntary) in respect of any Loans as a result of which the unpaid
principal portion of its Loans shall be reduced so as to be proportionately less
than the unpaid principal portion of the Loans of any other Lender, it shall be
deemed simultaneously to have purchased from such other Lender at face value,
and shall promptly pay to such other Lender the purchase price for, a
participation in the Loans of such other Lender, so that the aggregate unpaid
principal amount of the Loans and participations in the Loans held by each
Lender shall be in the same proportion to the aggregate unpaid principal amount
of all Loans then outstanding as the principal amount of its Loans prior to such
exercise of banker’s lien, setoff or counterclaim or other event was to the
principal amount of all Loans outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that, if any
such purchase or purchases or adjustments shall be made pursuant to this Section
and the payment giving rise thereto shall thereafter be recovered, such purchase
or purchases or adjustments shall be rescinded to the extent of such recovery
and the purchase price or prices or adjustment restored without interest. The
Borrower expressly consents to the foregoing arrangements and agrees that any
Lender holding a participation in the Term Loan deemed to have been so purchased
may exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all moneys owing by the Borrower to such Lender by reason
thereof as fully as if such Lender had made an Extension of Credit in the amount
of such participation.

 

-29-



--------------------------------------------------------------------------------

(b) If any Lender shall fail to make any payment required to be made by it
pursuant to subsection (f) of Article VII, then the Agent may, in its discretion
and notwithstanding any contrary provision hereof, (i) apply any amounts
thereafter received by the Agent for the account of such Lender for the benefit
of the Agent to satisfy such Lender’s obligations to it under such provision of
this Agreement until all such unsatisfied obligations are fully paid, and/or
(ii) hold any such amounts in a segregated account as cash collateral for, and
application to, any future funding obligations of such Lender under any such
provision, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Agent in its discretion.

Section 2.14 Payments.

(a) The Borrower shall make each payment hereunder from an account in the United
States not later than 1:00 p.m., New York City time, on the date when due in
dollars to the Agent at its offices at Wells Fargo Bank, National Association,
Attention: Syndication Agency Services, 1525 W WT Harris Blvd, Charlotte, NC
28262, Mail Code: D1109-019 (Facsimile No. (704) 715-0017; Telephone No. (704)
590-2706), Electronic Mail: agencyservices.requests@wellsfargo.com and
keith.r.luettel@wellsfargo.com, in immediately available funds. Each such
payment shall be made without off-set, deduction or counterclaim; provided that
the foregoing shall not constitute a relinquishment or waiver of the Borrower’s
rights to any independent claim that the Borrower may have against the Agent or
any Lender.

(b) Whenever any payment hereunder shall become due, or otherwise would occur,
on a day that is not a Business Day, such payment may be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of interest or fees, if applicable.

(c) If the Borrower shall default (after giving effect to any applicable grace
period under paragraph (c) of Article VI) in the payment of any amount becoming
due hereunder (other than the principal amount of any Loan), whether by
scheduled maturity, notice of prepayment, acceleration or otherwise, the
Borrower shall on demand from time to time from the Agent pay interest, to the
fullest extent permitted by law, on such defaulted amount up to (but not
including) the date of actual payment (after as well as before judgment) at a
rate per annum equal to rate of interest applicable to ABR Loans plus 2.00%.

Section 2.15 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in

 

-30-



--------------------------------------------------------------------------------

accordance with applicable law and, if such Tax is an Indemnified Tax, then the
sum payable by the Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Credit Party receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Agent timely reimburse it for the payment of, any Other Taxes.

(c) Indemnification by the Borrower. The Borrower shall indemnify each Credit
Party, within 30 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Credit Party or required to be withheld or deducted from a payment to such
Credit Party and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by such Credit
Party (with a copy to the Agent, unless the Agent is such Credit Party), or by
the Agent on its own behalf or on behalf of any other Credit Party, shall be
conclusive absent manifest error. Notwithstanding anything herein to the
contrary, the Borrower shall not be required to indemnify a Credit Party for any
accrued Indemnified Taxes under this Section 2.15(c) unless such Credit Party
notifies the Borrower of such indemnification claim no later than 180 days after
the earlier of (i) the date on which the Credit Party receives from the relevant
Governmental Authority written notice of the imposition of such Indemnified
Taxes, and (ii) the date on which such Credit Party has made payment of such
Indemnified Taxes; provided that the foregoing shall not limit the Borrower’s
obligation to indemnify such Credit Party for such Indemnified Taxes accrued
after such earlier date if such Credit Party has given timely notice thereof to
the Borrower under this Section 2.15(c); and provided further, that if the
Indemnified Taxes imposed or asserted giving rise to such claims are
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 8.04(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Credit Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Credit Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this subsection (d).

 

-31-



--------------------------------------------------------------------------------

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 2.15, the
Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to the Borrower and the Agent, at the time or times
reasonably requested by the Borrower or the Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Agent, shall deliver such other documentation prescribed by applicable law
or reasonably requested by the Borrower or the Agent as will enable the Borrower
or the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
paragraphs (ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN or IRS
Form W-8-BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Credit
Document, IRS Form W-8BEN or IRS Form W-8-BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

-32-



--------------------------------------------------------------------------------

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form
W-8-BEN-E, as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
or IRS Form W-8-BEN-E, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and

(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as

 

-33-



--------------------------------------------------------------------------------

may be necessary for the Borrower and the Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.15 (including by
the payment of additional amounts pursuant to this Section 2.15), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection (g), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this subsection (g) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(h) Survival. Each party’s obligations under this Section 2.15 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Credit Document.

Section 2.16 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.10, delivers a notice pursuant to Section 2.11 or
requires the Borrower to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.10 or 2.15 or eliminate the illegality under
Section 2.11, as the case may be, in the future, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

-34-



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.10, delivers a notice pursuant to Section 2.11 or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15
and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with subsection (a) above, or if any
Lender is a Defaulting Lender or a Non-Consenting Lender, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 8.04), all of its interests, rights (other than its existing rights to
payments pursuant to Section 2.10 or Section 2.15) and obligations under this
Agreement and the related Credit Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

(A) the Borrower shall have paid to the Agent the assignment fee (if any)
specified in Section 8.04(b)(iv);

(B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Section 8.05(b)) from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(C) in the case of any such assignment resulting from a claim for compensation
under Section 2.10, illegality pursuant to Section 2.11 or payments required to
be made pursuant to Section 2.15, such assignment will result in a reduction in
such compensation or payments or, in the case of Section 2.11, eliminate the
illegality thereafter;

(D) such assignment does not conflict with applicable law; and

(E) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 2.17 [Reserved].

Section 2.18 [Reserved].

 

-35-



--------------------------------------------------------------------------------

Section 2.19 [Reserved].

Section 2.20 [Reserved].

Section 2.21 Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) [Reserved];

(b) the Loans of such Defaulting Lender shall not be included in determining
whether (i) the Required Lenders have taken or may take any action under this
Agreement or (ii) all Lenders affected thereby have taken or may take any action
under this Agreement, except to the extent Section 8.08 expressly requires the
consent of such Defaulting Lender to an amendment, waiver or other modification;

(c) [Reserved]

(d) [Reserved].

(e) [Reserved].

(f) Any payment of principal, interest, fees or other amounts received by the
Agent for the account of a Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VI or otherwise) or received by the Agent from a
Defaulting Lender pursuant to Section 2.13 shall be applied at such time or
times as may be determined by the Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Agent; third, to the payment of any amounts owing to the Lenders as a result of
any judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fourth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.21(f) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to Agent and each Lender as follows:

 

-36-



--------------------------------------------------------------------------------

Section 3.01 Organization; Powers.

The Borrower (i) is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware, (ii) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted and as proposed to be conducted, (iii) is qualified to
do business in every jurisdiction where such qualification is required, except
where the failure so to qualify could not reasonably be expected to result in a
Material Adverse Change, and (iv) has the limited liability company power and
authority to execute, deliver and perform its obligations under the Credit
Documents and to request and receive Extensions of Credit hereunder.

Section 3.02 Authorization.

The execution, delivery and performance by the Borrower of each Credit Document
and the Extensions of Credit hereunder (i) have been duly authorized by all
requisite limited liability company action and (ii) will not (A) violate (x) any
provision of any material Applicable Law or of the certificate of formation or
other constitutive documents (including the limited liability company agreement)
of the Borrower or any of its Subsidiaries to which the Borrower or any of its
Subsidiaries, as the case may be, is subject, or (y) any provision of any
indenture, agreement or other instrument to which the Borrower or any of its
Subsidiaries is a party or by which it or any of its property is or may be
bound, (B) be in conflict with, result in a breach of or constitute (alone or
with notice or lapse of time or both) a default under any such indenture,
agreement or other instrument or (C) result in the creation or imposition of any
Lien upon any property or assets of the Borrower or any of its Subsidiaries,
other than in the case of clauses (ii)(A)(y), (ii)(B) and (ii)(C), any such
violation, breach, default or Lien that could not reasonably be expected to have
a Material Adverse Change.

Section 3.03 Enforceability.

Each Credit Document dated as of the date hereof has been, and each other Credit
Document, when delivered, will have been duly executed and delivered by the
Borrower. Each Credit Document constitutes a legal, valid and binding obligation
of the Borrower enforceable in accordance with its terms except to the extent
that enforcement may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and general principles
of equity (whether considered in a proceeding in equity or law).

Section 3.04 Governmental Approvals.

No action, consent or approval of, registration or filing with, or other action
by, any Governmental Authority is or will be required in connection with the
execution or delivery by the Borrower or the enforceability of this Agreement or
any other Credit Document, except, after the Springing Lien Trigger Date,
filings and recordings required to perfect the Liens created pursuant to the
Security Documents.

Section 3.05 Financial Statements.

 

-37-



--------------------------------------------------------------------------------

(a) (i) The consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of December 31, 2016 and the related consolidated statements of
income, retained earnings and cash flows for the fiscal year then ended,
reported on by Deloitte & Touche LLP and set forth in the Borrower’s Annual
Report on Form 10-K, and (ii) the unaudited consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of the end of each fiscal quarter
of each of the first two fiscal quarters of the 2017 fiscal year and related
consolidated statements of income, retained earnings and cash flows for each
such fiscal quarter and for the elapsed portion of the 2017 fiscal year, copies
of which have been made available to each of the Lenders, present fairly, in all
material respects, the consolidated financial position of the Borrower and its
Consolidated Subsidiaries as of such dates and their consolidated results of
operations and cash flows for the periods ending on such dates in conformity
with GAAP.

(b) Except as set forth in the financial statements or other reports of the type
referred to in Section 5.03 hereof and that have been made available to the
Lenders on or prior to the date of this Agreement (collectively, the “Borrower
Information”), since the Closing Date, there has been no Material Adverse
Change.

Section 3.06 Litigation.

Except as set forth as such in the Borrower Information, there is no action,
suit or arbitral or governmental proceeding pending against, or to the knowledge
of the Borrower threatened against, the Borrower or any of its Subsidiaries
before any court or arbitrator or any governmental body, agency or official
(including, without limitation, in respect of federal, state, local and other
statutes, ordinances, orders, judgments, rulings and regulations relating to
environmental pollution or environmental regulation or control) in which there
is a reasonable possibility of an adverse decision that could reasonably be
expected to result in a Material Adverse Change.

Section 3.07 Federal Reserve Regulations.

Neither the making of any Loan hereunder nor the use of the proceeds thereof
will violate the provisions of Regulation T, U or X of the Board.

Section 3.08 Investment Company Act.

None of the Borrower or any of its Subsidiaries is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended.

Section 3.09 No Material Misstatements.

No report, financial statement or other written information furnished by or on
behalf of the Borrower to any Credit Party pursuant to or in connection with
this Agreement contained any material misstatement of fact or omitted any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projections and forward looking statements, the Borrower represents
only that such information was prepared in good faith based upon assumptions and
estimates believed to be reasonable at the time made and notes that whether or
not such projections or forward

 

-38-



--------------------------------------------------------------------------------

looking statements are in fact achieved will depend upon future events some of
which are not within the control of the Borrower and actual results may vary
from the projections and such variations may be material and, accordingly, the
Borrower gives no representation and warranty that such projections and forward
looking statements will be achieved.

Section 3.10 Taxes.

Except where the failure of which could not be reasonably expected to have a
Material Adverse Change, (a) each of the Borrower and each of its Subsidiaries
has filed all federal, state and local and non-U.S. income tax returns required
to be filed by it and has paid all material taxes payable by it that have become
due, other than those (i) not yet delinquent or (ii) contested in good faith as
to which adequate reserves have been provided to the extent required by law and
in accordance with GAAP, (b) each of the Borrower and each of its Subsidiaries
has provided adequate reserves in accordance with GAAP for the payment of, all
federal, state, provincial and foreign taxes not yet due and payable and
(c) each of the Borrower and each of its Subsidiaries has satisfied all of its
tax withholding obligations.

Section 3.11 Employee Benefit Plans.

Except as could not reasonably be expected, individually or in the aggregate to
result in a Material Adverse Change with respect to each Plan, the Borrower, its
Subsidiaries and its ERISA Affiliates are in compliance with the applicable
provisions of ERISA and the Code and the final regulations and published
interpretations thereunder. No ERISA Event has occurred that alone or together
with any other ERISA Event has resulted or could reasonably be expected to
result in a Material Adverse Change. None of the Borrower, its Subsidiaries nor
any ERISA Affiliate has incurred any Withdrawal Liability that could result in a
Material Adverse Change. None of the Borrower, its Subsidiaries nor any ERISA
Affiliate has received any notification that any Multiemployer Plan is in
reorganization or has been terminated within the meaning of Title IV of ERISA,
which such reorganization or termination could result in a Material Adverse
Change, and no Multiemployer Plan is reasonably expected to be in reorganization
or to be terminated where such reorganization or termination has resulted or can
reasonably be expected to result, through an increase in the contributions
required to be made to such Plan or otherwise, in a Material Adverse Change.

Section 3.12 Significant Subsidiaries.

Each of the Borrower’s Significant Subsidiaries, if any, (a) is a corporation,
limited liability company or other type of Person duly incorporated or formed
(as the case may be), validly existing and in good standing under the laws of
its jurisdiction of incorporation, organization or formation (as the case may
be) and (b) has all corporate, limited liability company, partnership or other
(as the case may be) powers necessary to carry on its business substantially as
now conducted, except where the failure to do so could not be reasonably
expected to have a Material Adverse Change. Each of the Borrower’s Significant
Subsidiaries, if any, has all material governmental licenses, authorizations,
consents and approvals required to carry on its business substantially as now
conducted, except where the failure to do so could not be reasonably expected to
have a Material Adverse Change.

 

-39-



--------------------------------------------------------------------------------

Section 3.13 Environmental Matters.

Except as set forth as such in or contemplated by the Borrower Information, the
Borrower and each of its Subsidiaries has complied in all material respects with
all Federal, state, local and other statutes, ordinances, orders, judgments,
rulings and regulations relating to environmental pollution or to environmental
regulation or control, except to the extent that failure to so comply could not
reasonably be expected to result in a Material Adverse Change. Except as set
forth as such in or contemplated by the Borrower Information, the facilities of
the Borrower or any of its Subsidiaries, as the case may be, are not used to
manage any hazardous wastes, hazardous substances, hazardous materials, toxic
substances, toxic pollutants or substances similarly denominated, as those terms
or similar terms are used in the Resource Conservation and Recovery Act, the
Comprehensive Environmental Response Compensation and Liability Act, the
Hazardous Materials Transportation Act, the Toxic Substance Control Act, the
Clean Air Act, the Clean Water Act or any other applicable law relating to
environmental pollution, or any nuclear fuel or other radioactive materials, in
violation in any material respect of any law or any regulations promulgated
pursuant thereto, except to the extent that such violations could not reasonably
be expected to result in a Material Adverse Change. Except as set forth as such
in or contemplated by the Borrower Information, the Borrower is not aware of any
events, conditions or circumstances involving environmental pollution or
contamination that could reasonably be expected to result in a Material Adverse
Change.

Section 3.14 Solvency.

The Borrower is Solvent.

Section 3.15 Properties.

The Borrower has good and indefeasible title to or valid leasehold or easement
interests in all properties that are necessary to the operation of its
businesses as currently conducted, free and clear of all Liens (other than Liens
permitted by this Agreement) and except where the failure to have such good
title could not reasonably be expected to have a Material Adverse Change.

Section 3.16 Lien of Mortgage.

(a) The Mortgage creates valid and enforceable Liens against the Mortgaged
Property described therein, free and clear of all Liens, other than Permitted
Liens (as defined in the Mortgage).

(b) Subject only to the delivery of the Collateral Deliverables required under
Section 5.15 following a Springing Lien Trigger Date, at all times after the
Springing Lien Security Delivery Date, the Obligations will be secured by the
Collateral on an equal and ratable basis with the obligations (to the extent
such obligations are secured by the Collateral) under the Existing Notes and the
Existing Revolving Credit Agreement.

Section 3.17 Filings and Recordings.

 

-40-



--------------------------------------------------------------------------------

On and after the Springing Lien Security Delivery Date, all documents and
instruments, including Uniform Commercial Code, Texas Business and Commerce Code
Chapter 261 and other applicable fixture filings, have been filed, registered or
recorded in order to create the Liens intended to be created by any Security
Document and to perfect such Liens to the extent required by, and with the
priority required by such Security Document.

Section 3.18 Anti-Corruption Laws and Sanctions.

None of the Borrower, any of its Subsidiaries, or to the knowledge of the
Borrower, any director, officer, employee or agent that will act in any capacity
in connection with, or benefit from, this Agreement, is an individual or entity
that is, or is owned or controlled by Persons that are, (i) the subject of any
Sanction or (ii) operating, organized or resident in a country or territory that
is, or whose government is, the subject of Sanctions. The Borrower, its
Subsidiaries, and, to the knowledge of the Borrower, any of their respective
directors, officers, employees or agents that will act in any capacity in
connection with, or benefit from, this Agreement, are in compliance with
Anti-Corruption Laws in all material respects. The Borrower and its Subsidiaries
have instituted and maintain policies and procedures designed to ensure
continued compliance therewith.

ARTICLE IV

EFFECTIVENESS AND INITIAL EXTENSIONS OF CREDIT

The effectiveness of this Agreement and the obligation of each Lender to make
its initial Loan on the date hereof is subject to the conditions that on the
Closing Date:

Section 4.01 Credit Documents. The Agent shall have received this Agreement,
executed and delivered by a duly authorized officer of the Borrower, each Lender
and the Agent.

Section 4.02 Borrower Legal Opinions.

The Agent shall have received a written legal opinion of Jones Day, special
counsel to the Borrower, dated the date hereof, addressed to the Agent and the
Lenders.

Section 4.03 Representations and Warranties; No Default.

All representations and warranties of the Borrower in each Credit Document shall
be true and correct, and no Default or Event of Default shall have occurred and
be continuing.

Section 4.04 Closing Certificates.

The Agent shall have received (i) a copy of the certificate of formation,
including all amendments thereto, certified as of a recent date by the Secretary
of State of the state of Delaware, and a certificate as to the good standing of
the Borrower as of a recent date from such Secretary of State; (ii) a
certificate of the Secretary or an Assistant Secretary or analogous officer of
the Borrower, dated the date of this Agreement and certifying (A) that attached
thereto is a true and complete copy of the limited liability company agreement
or other applicable organizational document as in effect on such date and at all
times since a date prior to the date of

 

-41-



--------------------------------------------------------------------------------

the resolutions described in clause (B) below, (B) that attached thereto are
true and complete copies of resolutions duly adopted by the Board of Directors
(or any duly authorized committee thereof) authorizing the execution and
delivery by the Borrower of the Credit Documents, the Extensions of Credit to be
made hereunder and the performance by the Borrower of all of its obligations
under the Credit Documents, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the certificate
of formation referred to in clause (i) above has not been amended since the date
of the last amendment thereto shown on the certified certificate of formation
furnished pursuant to such clause (i) and (D) as to the incumbency and specimen
signature of each officer executing this Agreement and any other document
delivered in connection herewith on behalf of the Borrower; and (iii) a
certificate of another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary or analogous officer executing the
certificate pursuant to (ii) above.

Section 4.05 Fees and Expenses.

All amounts required to be paid by the Borrower to the Lenders, the Agent and
WFS, including fees payable on or prior to the Closing Date, and all expenses
required to be reimbursed by the Borrower for which invoices have been presented
one Business Day prior to the Closing Date shall have been paid in full.

Section 4.06 [Reserved].

Section 4.07 PATRIOT Act.

Each Lender shall have received such documentation and information about the
Borrower as is reasonably requested in writing by the Agent on behalf of such
Lender at least 10 days prior to the Closing Date and as required by U.S.
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot
Act.

Section 4.08 Closing Collateral Certificate.

The Agent shall have received a Closing Collateral Certificate in the form of
Exhibit F hereto, certifying that (i) as of the Closing Date, the Borrower has
sufficient Collateral to secure the Obligations under this Agreement and
(ii) identifying which method under Section 22 of the Mortgage the Borrower
expects to secure the Obligations under this Agreement.

Section 4.09 Other Information.

Each Credit Party shall have received such other certifications, opinions,
financial or other information, approvals and documents relating to the Borrower
and the transactions contemplated hereby as such Credit Party may reasonably
request.

ARTICLE V

COVENANTS

The Borrower agrees that, so long as any amount payable hereunder remains
unpaid:

 

-42-



--------------------------------------------------------------------------------

Section 5.01 Existence.

It will, and will cause each of its Significant Subsidiaries to, do or cause to
be done all things necessary to preserve and keep in full force and effect its
existence and all rights, licenses, permits, franchises and authorizations
necessary or desirable in the normal conduct of its business except to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Change; provided, however, that the Borrower and its
Significant Subsidiaries may consummate any transaction expressly permitted
pursuant to Section 5.09.

Section 5.02 Compliance With Laws; Business and Properties.

It will, and will cause each of its Subsidiaries to, comply with all Applicable
Laws, whether now in effect or hereafter enacted, except (i) where the validity
or applicability of such laws, rules, regulations or orders is being contested
by appropriate proceedings in good faith or (ii) where the failure to do so
could not reasonably be expected to have a Material Adverse Change; and at all
times maintain and preserve all property material to the conduct of its business
in good working order, ordinary wear and tear excepted, except to the extent
that the failure to do so could not reasonably be expected to have a Material
Adverse Change.

Section 5.03 Financial Statements, Reports, Etc.

It will furnish to the Agent (which will forward to the Lenders):

(a) as soon as available and in any event within 120 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Consolidated Subsidiaries as of the end of such fiscal year and the related
consolidated statements of income, retained earnings and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on in a manner reasonably acceptable to the
SEC by Deloitte & Touche LLP or other independent public accountants of
nationally recognized standing;

(b) as soon as available and in any event within 75 days after the end of each
of the first three quarters of each fiscal year of the Borrower, a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end of
such quarter and the related consolidated statements of income for such quarter,
for the portion of the Borrower’s fiscal year ended at the end of such quarter,
and the related consolidated statement of cash flows for the portion of the
Borrower’s fiscal year ended at the end of such quarter, setting forth
comparative figures for the corresponding date in the previous year and period
to the extent required in Form 10-Q, all certified (subject to normal year-end
adjustments and absence of footnotes) as to fairness of presentation, GAAP and
consistency by a Financial Officer of the Borrower;

(c) simultaneously with any delivery of each set of financial statements
referred to in subsections (a) and (b) above, a certificate of a Financial
Officer of the Borrower (i) setting forth in reasonable detail the calculations
required to establish whether the Borrower was in compliance with the covenant
contained in Section 5.11 on the date of such financial statements, and
(ii) stating whether any Default or Event of Default exists on the date of such
certificate and, if any Default or Event of Default then exists, setting forth
the details thereof and the action that the Borrower is taking or proposes to
take with respect thereto;

 

-43-



--------------------------------------------------------------------------------

(d) simultaneously with the delivery of each set of financial statements
referred to in subsection (a) above, a statement of the firm of independent
public accountants that reported on such statements (i) stating whether anything
has come to their attention to cause them to believe that any Default or Event
of Default existed on the date of such statements and (ii) confirming the
calculations set forth in the Financial Officer’s certificate delivered
simultaneously therewith pursuant to subsection (c) above;

(e) forthwith upon becoming aware of the occurrence of any Default or Event of
Default, a certificate of a Financial Officer of the Borrower setting forth the
details thereof and the action that the Borrower is taking or proposes to take
with respect thereto;

(f) promptly upon the filing thereof, copies of each final prospectus (other
than a prospectus included in any registration statement on Form S-8 or its
equivalent or with respect to a dividend reinvestment plan) and all reports on
Forms 10-K, 10-Q and 8-K and similar reports that the Borrower shall have filed
with the SEC, or any Governmental Authority succeeding to any of or all the
functions of the SEC;

(g) as promptly as practicable after any member of the Controlled Group
(i) gives or is required to give notice to the PBGC of any Reportable Event with
respect to any Plan that would constitute grounds for a termination of such Plan
under Title IV of ERISA, or knows that the plan administrator of any Plan has
given or is required to give notice of any such Reportable Event, a copy of the
notice of such Reportable Event given or required to be given to the PBGC;
(ii) receives notice from a proper representative of a Multiemployer Plan of
complete or partial Withdrawal Liability being imposed upon such member of the
Controlled Group under Title IV of ERISA, a copy of such notice; or
(iii) receives notice from the PBGC under Title IV of ERISA of an intent to
terminate, or appoint a trustee to administer, any Plan, a copy of such notice
in each of (i), (ii) and (iii) as could reasonably be expected to result in a
Material Adverse Change; and

(h) promptly, from time to time, such additional information regarding the
financial position or business of the Borrower and its Subsidiaries as the
Agent, at the request of any Lender, may reasonably request in writing.

The financial statements, prospectuses and reports described in subsections (a),
(b) and (f) above will be deemed to have been delivered hereunder if publicly
available on the SEC’s EDGAR Database with respect to the Borrower or on the
Borrower’s website no later than the date specified for delivery of same under
subsection (a), (b) or (f), as applicable, above.

Section 5.04 Insurance.

It will, and will cause each of its Subsidiaries to, at all times maintain in
full force and effect, pursuant to self-insurance arrangements or with insurance
companies that the Borrower believes (in the good faith judgment of the
management of the Borrower, as applicable) are financially sound and responsible
at the time the relevant coverage is placed or renewed,

 

-44-



--------------------------------------------------------------------------------

insurance in at least such amounts (after giving effect to any self-insurance
which the Borrower believes (in the good faith judgment of management of the
Borrower, as applicable) is reasonable and prudent in light of the size and
nature of its business) and against at least such risks (and with such risk
retentions) as the Borrower believes (in the good faith judgment of management
of the Borrower, as applicable) is reasonable and prudent in light of the size
and nature of its business; and will furnish to the Agent, upon written
reasonable request from the Agent, information presented in reasonable detail as
to the insurance so carried.

Section 5.05 Taxes, Etc.

It will, and will cause each of its Subsidiaries to, pay and discharge promptly
when due all material taxes, assessments and governmental charges imposed upon
it or upon its income or profits or in respect of its property, as well as all
other material liabilities, in each case before the same shall become delinquent
or in default and before penalties accrue thereon, unless and to the extent that
the same are being contested in good faith by appropriate proceedings and
adequate reserves with respect thereto shall, to the extent required by GAAP,
have been set aside.

Section 5.06 Maintaining Records; Access to Properties and Inspections.

It will, and will cause each of its Subsidiaries to, maintain financial records
in accordance with GAAP and, upon reasonable notice and at reasonable times,
permit authorized representatives designated by any Lender to visit and inspect
its properties and to discuss its affairs, finances and condition with its
officers; provided that, excluding any such visits and inspections during the
continuation of an Event of Default (a) only the Agent, whether on its own or in
conjunction with the Required Lenders, may exercise rights of the Agent and the
Lenders under this Section 5.06, (b) the Agent shall not exercise such rights
more than two times in any calendar year and (c) only one such visit shall be at
the Borrower’s expense; provided further that when an Event of Default exists,
the Agent (or any of its representatives or independent contractors) or any
representative of the Required Lenders may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and upon
reasonable advance notice.

Section 5.07 ERISA.

It will, and will cause each of its Subsidiaries that are members of the
Controlled Group to, comply in all material respects with the applicable
provisions of ERISA and the Code except where any noncompliance, individually or
in the aggregate, would not result in a Material Adverse Change.

Section 5.08 Use of Proceeds.

It will not, and will not cause or permit any of its Subsidiaries to, use the
proceeds of the Loans for purposes other than for working capital and other
general corporate purposes. The Borrower will not, directly or, to the knowledge
of the Borrower, indirectly, use the proceeds of the Loans, or lend, contribute
or otherwise make available such proceeds to any Subsidiary, joint venture
partner or other Person, to fund any activities or business of or with any
Person, or in any country or territory, that, at the time of such funding, is,
or whose government is, the subject of Sanctions. No part of the proceeds of the
Loans will be used, directly, or to the Borrower’s knowledge, indirectly, in
violation of Anti-Corruption Laws or applicable Sanctions.

 

-45-



--------------------------------------------------------------------------------

Section 5.09 Consolidations, Mergers, Sales and Acquisitions of Assets and
Investments in Subsidiaries.

(a) It will not, and will not permit any of its Significant Subsidiaries to,
consolidate or merge with or into any Person unless (i) in the case of any such
transaction involving the Borrower, the surviving Person is the Borrower or
another Person formed under the laws of a State of the United States of America
and assumes or is responsible, by operation of law, for all the obligations of
the Borrower hereunder and (ii) in the case of any such transaction involving
any Significant Subsidiary, the survivor is the Borrower, such Significant
Subsidiary or a Non-Dilutive Subsidiary of the Borrower (or a Person which as a
result of such transaction becomes a Non-Dilutive Subsidiary of the Borrower).

(b) It will not, and will not permit any of its Significant Subsidiaries to,
make a Significant Disposition to any Person unless (i) such Significant
Disposition is made to the Borrower, a Non-Dilutive Subsidiary of the Borrower
or a Person that, as a result of such transaction, becomes a Non-Dilutive
Subsidiary of the Borrower, (ii) the proceeds of such Significant Disposition
are reinvested in the business of the Borrower or any of its Subsidiaries or are
used to permanently reduce the indebtedness of the Borrower or any of its
Subsidiaries or (iii) such Significant Disposition is of any Qualified
Transition Bond Issuer.

(c) Notwithstanding anything to the contrary contained in this Section, (i) the
Borrower will not in any event permit any consolidation, merger or Significant
Disposition if any Default or Event of Default shall have occurred and be
continuing at the time of or after giving effect to such transaction,
(ii) neither the Borrower nor any of its Subsidiaries will engage to a
Substantial extent in businesses other than those currently conducted by them
and other businesses reasonably related thereto and (iii) neither the Borrower
nor any of its Subsidiaries will acquire any Subsidiary or make any investment
in any Subsidiary if, upon giving effect to such acquisition or investment, as
the case may be, the Borrower would not be in compliance with the covenant set
forth in Section 5.11 and (iv) nothing in this Section shall prohibit any sales
of assets permitted by Section 5.10(d).

Section 5.10 Limitations on Liens.

Neither the Borrower nor any of its Significant Subsidiaries will create or
assume or permit to exist any Lien in respect of any property or assets of any
kind (real or personal, tangible or intangible) of the Borrower or any such
Significant Subsidiary, or sell any such property or assets subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
or assets; provided that the provisions of this Section shall not prevent or
restrict the creation, assumption or existence of:

(a) any Lien in respect of any such property or assets of any Significant
Subsidiary of the Borrower to secure indebtedness owing by it to the Borrower or
any Wholly Owned Subsidiary of the Borrower; or

 

-46-



--------------------------------------------------------------------------------

(b) Liens (including capital leases) in respect of property acquired by the
Borrower or any Significant Subsidiary thereof, to secure the purchase price, or
the cost of construction and development, of such property (or to secure
indebtedness incurred prior to, at the time of, or within 120 days after the
later of the acquisition of such property and the commencement of operation of
such property, in each case for the purpose of financing the acquisition, or the
cost of construction and development, of such property), or Liens existing on
any such property at the time of acquisition of such property by the Borrower or
such Significant Subsidiary, whether or not assumed, or any Lien in respect of
property of any Person existing at the time such Person becomes a Subsidiary of
the Borrower; or agreements to acquire any property or assets under conditional
sale agreements or other title retention agreements, or capital leases in
respect of any other property; provided that (A) the aggregate principal amount
of Indebtedness secured by all Liens in respect of any such property shall not
exceed the cost (as determined by the board of directors or analogous governing
body of the Borrower or such Significant Subsidiary, as the case may be) of such
property at the time of acquisition thereof or (x) in the case of property
covered by a capital lease, the fair market value, as so determined, of such
property at the time of such transaction, or (y) in the case of a Lien in
respect of property existing at the time such Person becomes a Subsidiary of the
Borrower the fair market value, as so determined of such property at such time),
and (B) at the time of the acquisition of the property by the Borrower or such
Significant Subsidiary, or at the time such Person becomes a Subsidiary of the
Borrower, as the case may be, every such Lien shall apply and attach only to the
property originally subject thereto and fixed improvements constructed thereon;
or

(c) modifications, replacements, refundings or extensions of any Lien permitted
in subsection (b), (e), (l) or (m) hereof for amounts not exceeding the lesser
of (i) the principal or committed amount (whichever is larger) of the
Indebtedness so refunded or extended or (ii) the fair market value (as
determined by the board of directors (or analogous governing body) of the
Borrower or such Significant Subsidiary, as the case may be) of the property
theretofore subject to such Lien, in each case at the time of such refunding or
extension; provided that such Lien shall apply only to the same property
theretofore subject to the same and fixed improvements constructed thereon; or

(d) sales subject to understandings or agreements to repurchase; provided that
the aggregate sales price for all such sales (other than sales to any
governmental instrumentality in connection with such instrumentality’s issuance
of indebtedness, including without limitation industrial development bonds and
pollution control bonds, on behalf of the Borrower or any Significant Subsidiary
thereof) made in any one calendar year shall not exceed $50,000,000 in the
aggregate for the Borrower and its Significant Subsidiaries; or

(e) Liens on Receivables Facility Assets in respect of any Permitted Receivables
Financing; or

(f) any Lien not otherwise permitted hereunder (whenever incurred) on assets
owned by the Borrower or any Subsidiary thereof securing Indebtedness of the
Borrower or Subsidiary in an aggregate amount not to exceed at any one time
outstanding the greater of 10% of the Borrower’s Net Tangible Assets or 10% of
Capitalization; or

 

-47-



--------------------------------------------------------------------------------

(g)    leases (other than capital leases) now or hereafter existing and any
renewals and extensions thereof under which the Borrower or any Significant
Subsidiary thereof may acquire or dispose of any of its property, subject,
however, to the terms of Section 5.09; or

(h)    Liens in respect of any Permitted Sale Leasebacks; or

(i)    any Lien in existence on the Closing Date and set forth on Schedule 5.10
and any Lien granted as a replacement or substitute therefor; provided that any
such replacement or substitute Lien (i) does not secure an aggregate amount of
Indebtedness, if any, greater than that secured on the Closing Date and
(ii) does not encumber any property other than the property subject thereto on
the Closing Date; or

(j)    the pledge of current assets, in the ordinary course of business, to
secure current liabilities; or

(k)    Permitted Encumbrances; or

(l)    the Liens in favor of the Collateral Agent for the benefit of the Secured
Parties under the Security Documents, including, without limitation, Liens
securing the Obligations hereunder; or

(m)    any Lien incurred in connection with the issuance of Qualified Transition
Bonds; or

(n)    Liens under the Mortgage securing Obligations (as defined in the
Mortgage) permitted to be secured under the Mortgage (as in effect on the date
hereof); provided that if the Springing Lien Security Delivery Date has
occurred, such Liens secure the Indenture Notes Obligations (as defined under
the Mortgage) and the Credit Agreement Obligations (as defined under the
Mortgage), as applicable, equally and ratably (in each case, to the extent such
obligations are at such time secured by the Collateral) with the Obligations
hereunder; or

(o)    any Lien granted pursuant to Section 1007 of the Indentures in favor of
the trustee thereunder; or

(p)    Liens granted by the Borrower to secure duties or public or statutory
obligations or to secure, or serve in lieu of, surety, stay on appeal bonds.

Section 5.11    Financial Covenant.

The Borrower will not, as of the end of each quarter of each of its fiscal
years, permit the ratio of its Consolidated Senior Debt to its Consolidated
Total Capitalization to be greater than 0.65 to 1.00.

Section 5.12    Further Assurances.

 

-48-



--------------------------------------------------------------------------------

The Borrower will execute any and all further documents, agreements and
instruments, and take all such further actions that may be required under any
Applicable Law or the Required Lenders may reasonably request.

Section 5.13    Certain Terms Relating to Collateral.

The Borrower will not, after the Springing Lien Security Delivery Date, without
the prior written consent of all the Lenders (i) seek or consent to the release
of any Mortgaged Property, except as otherwise expressly permitted under the
Mortgage as in effect on the Springing Lien Trigger Date, or (ii) secure, or
agree or consent to the securing of, any Additional Obligations (as defined in
the Mortgage) or other obligations of the Borrower under the Mortgage, except as
otherwise expressly permitted under the Mortgage as in effect on the Springing
Lien Trigger Date.

Section 5.14    Reserved.

Section 5.15    Springing Lien.

(a)    Within 60 days of the Springing Lien Trigger Date (or such later date as
agreed to by the Agent), the Borrower will take any and all appropriate actions
necessary to secure the Obligations with a Lien on the Collateral on an equal
and ratable basis with the obligations under the Existing Notes and the Existing
Revolving Credit Agreement, in each case, to the extent such obligations are at
such time secured by the Collateral, including, without limitation,
(i) delivering an Officer’s Certificate (as defined in the Mortgage) and a legal
opinion, each pursuant to Section 25 of the Mortgage, (ii) the execution and
delivery of a Grantor Order (as defined in the Mortgage) to the Collateral
Agent, on the basis of (A) Property Additions (as defined in the Mortgage)
pursuant to Section 22.2 of the Mortgage, (B) Available Bond Credits (as defined
in the Mortgage) pursuant to Section 22.3 of the Mortgage or (C) deposits of
cash pursuant to Section 22.4 of the Mortgage, in each case in form and
substance reasonably satisfactory to the Agent and (iii) delivering a copy of
the Mortgage and all amendments thereto, certified by an Authorized Officer of
the Borrower as being true, complete, correct and in full force and effect (the
items in clauses (i) and (ii) are referred to collectively as the “Collateral
Deliverables”). Further, the Borrower shall deliver such resolutions, authority
documents, legal opinions and other agreements as the Agent may request in
connection with the foregoing, but limited to documentation substantially
similar to such resolutions, authority documents, legal opinions and other
agreements required in respect of the Mortgage under the Existing Revolving
Credit Agreement (in form and substance substantially similar to those delivered
in connection therewith).

(b)    On or after the Springing Lien Trigger Date and prior to the Springing
Lien Security Delivery Date, the Agent shall have received completed standard
flood hazard determination forms relating to improved real property included in
the Mortgaged Property and, for any such improved real property located in a
special flood hazard area, evidence of flood insurance satisfactory to the Agent
and the Lenders.

(c)    On and after the Springing Lien Trigger Date, the Borrower will execute
any and all further documents, financing statements, agreements and instruments
and take all such further

 

-49-



--------------------------------------------------------------------------------

actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents) that may be required
under any Applicable Law, or that the Collateral Agent or the Required Lenders
may reasonably request, in order to grant, preserve protect and perfect the
validity and priority of the security interests created or intended to be
created by the applicable Security Documents, all at the expense of the
Borrower.

Section 5.16    Amendment to Existing Revolving Credit Agreement.

In the event the Borrower enters into any amendment, modification or supplement
of the Existing Revolving Credit Agreement (including any definitive credit
agreement pursuant to a refinancing or replacement thereof), pursuant to which
the Borrower or any Subsidiary has agreed to any covenant, or event of default
which is materially more restrictive to the Borrower or its Subsidiaries than
those contained in this Agreement (the “Applicable Provisions”), the Borrower
shall promptly, and in any event within 30 days of any request by the Required
Lenders, enter into an amendment or other modification to this Agreement with
the Agent and the Required Lenders pursuant to which the Applicable Provisions
shall be incorporated into this Agreement.

ARTICLE VI

EVENTS OF DEFAULT

Section 6.01    Events of Default. In case of the happening of any of the
following events (each an “Event of Default”):

(a)    any representation or warranty made or deemed made by the Borrower in or
in connection with the execution and delivery of this Agreement or the
Extensions of Credit made hereunder shall prove to have been untrue in any
material respect (without duplication of materiality qualifications otherwise
set forth in such representations and warranties) when so made, deemed made or
furnished;

(b)    default shall be made by the Borrower in the payment of any principal of
any Term Loan when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise;

(c)    default shall be made by the Borrower in the payment of any interest on
any Term Loan or any fee or any other amount (other than an amount referred to
in subsection (b) above) due hereunder, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of five
days;

(d)    default shall be made by the Borrower in the due observance or
performance of any covenant, condition or agreement contained in Section 5.01 or
5.11;

(e)    default shall be made by the Borrower or any Subsidiary (i) in the due
observance or performance of any covenant, condition or agreement contained in
Section 5.03 or Section 5.16 and such default shall continue unremedied for a
period of 5 days or (ii) in the due observance or performance of any covenant,
condition or agreement contained herein (other than those specified in (b), (c),
(d) or (e)(i) above) or in any other Credit Document and such default shall
continue unremedied for a period of 30 days after notice thereof from the Agent
at the request of any Lender to the Borrower;

 

-50-



--------------------------------------------------------------------------------

(f)    to the extent constituting an “Event of Default” under and as defined in
the Existing Revolving Credit Agreement, (i) Holdings amends, waives, otherwise
modifies or violates Section 8 of its limited liability company agreement
(provided that Holdings may own stock of other entities) or (ii) the Borrower or
Holdings (in its capacity as the sole member of the Borrower) amends, waives,
otherwise modifies or violates Section 10(i) or the director independence
provisions of, in each case, the applicable limited liability company agreement
as in effect as of the date hereof in a manner that is material and adverse to
Lenders;

(g)    the Borrower or any Subsidiary thereof shall (i) fail to pay any
principal or interest, regardless of amount, due in respect of any Indebtedness
in a principal amount in excess of $100,000,000, when and as the same shall
become due and payable, subject to any applicable grace periods, or (ii) fail to
observe or perform any other term, covenant, condition or agreement contained in
any agreement or instrument evidencing or governing any such Indebtedness if the
effect of any failure referred to in this clause (ii) is to cause, or to permit
the holder or holders of such Indebtedness or a trustee on its or their behalf
to cause, such Indebtedness to become accelerated or due prior to its stated
maturity;

(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Significant Subsidiary thereof, or of a
substantial part of the property or assets of the Borrower or any Significant
Subsidiary thereof, under Title 11 of the United States Bankruptcy Code, as now
constituted or hereafter amended, or any other Federal or state bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Significant Subsidiary thereof or for a substantial part of the
property or assets of the Borrower or any Significant Subsidiary thereof or
(iii) the winding up or liquidation of the Borrower or any Significant
Subsidiary thereof; and such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;

(i)    the Borrower or any Significant Subsidiary thereof shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Bankruptcy Code, as now constituted or hereafter amended, or
any other Federal or state bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
(h) above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Significant Subsidiary thereof or for a substantial part of the property or
assets of it or such Significant Subsidiary, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors, (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due or (vii) take any action for the purpose of effecting any of the foregoing;

 

-51-



--------------------------------------------------------------------------------

(j)    a Change in Control shall occur unless such Change in Control is a
Permitted Transaction;

(k)    one or more judgments or orders for the payment of money in an aggregate
amount in excess of $50,000,000 shall be rendered against the Borrower or any
Subsidiary thereof or any combination thereof (to the extent not paid or covered
by insurance provided by a carrier not disputing coverage) and such judgment or
order shall remain undischarged or unstayed for a period of 60 days, or any
action shall be legally taken by a judgment creditor to levy upon assets or
properties of the Borrower or any Subsidiary thereof to enforce any such
judgment or order;

(l)    an ERISA Event or ERISA Events shall have occurred that reasonably could
be expected to result in a Material Adverse Change; or

(m)    this Agreement, or, after the Springing Lien Security Delivery Date, the
Mortgage or any material provision of any other Security Document relating to
any material portion of the Collateral shall cease to be in full force or effect
(other than pursuant to the terms hereof or thereof, including a release by the
Collateral Agent of all or a portion of the property covered by any Security
Document) or the Borrower shall deny or disaffirm in writing its obligations
under any Credit Document;

then, and in every such event, and at any time thereafter during the continuance
of such event, the Agent, at the request of the Required Lenders, shall, by
notice to the Borrower, take one or all of the following actions, at the same or
different times: (i) terminate forthwith the right of the Borrower to request
and receive Extensions of Credit; and (ii) declare the Loans of the Borrower
then outstanding to be forthwith due and payable in whole or in part, whereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and any unpaid accrued fees and all other liabilities
of the Borrower accrued hereunder, shall become forthwith due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived, anything contained herein to the contrary
notwithstanding; provided that in the case of any event described in subsection
(h) or (i) above affecting the Borrower, the principal of the Loans then
outstanding of the Borrower, together with accrued interest thereon and any
unpaid accrued fees and all other liabilities of the Borrower accrued hereunder
shall automatically become due and payable, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein to the contrary notwithstanding.

ARTICLE VII

THE AGENT

(a)    In order to expedite the transactions contemplated by this Agreement,
Wells Fargo is hereby appointed to act as Agent on behalf of the Lenders. Each
Lender hereby irrevocably authorizes the Agent to take such actions on behalf of
such Lender and to exercise such powers as are specifically delegated to the
Agent by the terms and provisions hereof, together with such actions and powers
as are reasonably incidental thereto. The Agent is hereby expressly authorized
by the Lenders, without hereby limiting any implied authority, (i) to receive on
behalf of the Lenders all payments of principal of and interest on the Loans and
all other amounts due to

 

-52-



--------------------------------------------------------------------------------

the Lenders hereunder, and promptly to distribute to each Lender, its proper
share of each payment so received; (ii) to give notice on behalf of each Lender
to the Borrower of any Event of Default of which the Agent has actual knowledge
acquired in connection with its agency hereunder; and (iii) to distribute to
each Lender copies of all notices, financial statements and other materials
delivered by the Borrower pursuant to this Agreement as received by the Agent.

(b)    Neither the Agent nor any of its directors, officers, employees or agents
shall be liable as such for any action taken or omitted by any of them except
for its or his or her own gross negligence or willful misconduct, or be
responsible for any statement, warranty or representation herein or the contents
of any document delivered in connection herewith, or be required to ascertain or
to make any inquiry concerning the performance or observance by the Borrower of
any of the terms, conditions, covenants or agreements contained in this
Agreement. The Agent shall not be responsible to the Lenders for the due
execution, genuineness, validity, enforceability or effectiveness of this
Agreement or other instruments or agreements. The Agent may deem and treat the
Lender that makes any Extension of Credit as the holder of the indebtedness
resulting therefrom for all purposes hereof until it shall have received notice
from such Lender, given as provided herein, of the transfer thereof. The Agent
shall in all cases be fully protected in acting, or refraining from acting, in
accordance with written instructions signed by the Required Lenders and, except
as otherwise specifically provided herein, such instructions and any action or
inaction pursuant thereto shall be binding on all the Lenders. The Agent shall,
in the absence of knowledge to the contrary, be entitled to rely on any
instrument or document believed by it in good faith to be genuine and correct
and to have been signed or sent by the proper Person or Persons. Neither the
Agent nor any of its directors, officers, employees or agents shall have any
responsibility to the Borrower or any Subsidiary on account of the failure of or
delay in performance or breach by any Lender of any of its obligations hereunder
or to any Lender on account of the failure of or delay in performance or breach
by any other Lender or the Borrower or any Subsidiary of any of their respective
obligations hereunder or in connection herewith. The Agent may execute any and
all duties hereunder by or through agents or employees and shall be entitled to
rely upon the advice of legal counsel selected by it with respect to all matters
arising hereunder and shall not be liable for any action taken or suffered in
good faith by it in accordance with the advice of such counsel.

(c)    The Lenders hereby acknowledge that the Agent shall not be under any duty
to take any discretionary action permitted to be taken by it pursuant to the
provisions of this Agreement unless it shall be requested in writing to do so by
the Required Lenders.

(d)    Subject to the appointment and acceptance of a successor Agent as
provided below, the Agent may resign at any time by notifying the Lenders and
the Borrower. Upon any such resignation, the Required Lenders shall have the
right to appoint a successor Agent acceptable to the Borrower. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the Agent gives notice of its resignation,
then the Agent may, on behalf of the Lenders, appoint a successor Agent, having
a combined capital and surplus of at least $500,000,000 or an Affiliate of any
such bank. Upon the acceptance of any appointment as Agent hereunder by a
successor bank, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent and the Agent shall
be discharged from its duties and obligations hereunder. After the Agent’s
resignation hereunder, the provisions of this Article and Section 8.05 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Agent.

 

-53-



--------------------------------------------------------------------------------

(e)    With respect to the Extensions of Credit made by it hereunder, Wells
Fargo, in its individual capacity and not as Agent, shall have the same rights,
obligations and powers as any other Lender and may exercise the same as though
it were not the Agent, and the Agent and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if it were not Agent.

(f)    Each Lender agrees (i) to reimburse the Agent, on demand, in the amount
of its pro rata share (based on its Commitment hereunder or, if all of the
Commitments shall have been terminated, the amount of its percentage of Loans)
of any expenses incurred for the benefit of the Lenders, in its role as Agent,
including counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Lenders, which shall not have been reimbursed
by the Borrower (but without limiting the Borrower’s obligation to make such
reimbursement) and (ii) to indemnify and hold harmless the Agent and any of its
directors, officers, employees or agents, on demand, in the amount of such pro
rata share, from and against any and all liabilities, taxes, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against it in any way relating to or arising out of this
Agreement or any action taken or omitted by it under this Agreement to the
extent the same shall not have been reimbursed by the Borrower; provided that no
Lender shall be liable to the Agent for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the gross negligence or willful
misconduct of the Agent or any of its directors, officers, employees or agents.
Each Lender agrees that any allocation made in good faith by the Agent of
expenses or other amounts referred to in this subsection (f) shall be conclusive
and binding for all purposes, absent manifest error.

(g)    Each Lender acknowledges that it has, independently and without reliance
upon the Agent, any other Lender or any Joint Lead Arranger, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent,
any other Lender or any Joint Lead Arranger, and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement
or any related agreement or any document furnished hereunder or thereunder.

(h)     No Joint Lead Arrangers shall have any duties, liabilities, obligations
or responsibilities under this Agreement other than, if applicable, in such
Person’s role as a Credit Party.

(i)    Each Secured Party party hereto hereby further authorizes the Collateral
Agent, after the Springing Lien Trigger Date, on behalf of and for the benefit
of such Secured Parties, to be the agent for and representative of such Secured
Parties with respect to the Collateral and the Security Documents. Subject to
Section 8.08, on and after the Springing Lien Trigger Date, and without further
written consent or authorization from any such Secured Party, the Collateral

 

-54-



--------------------------------------------------------------------------------

Agent may execute any documents or instruments necessary to in connection with a
sale or disposition of assets permitted by this Agreement, release any Lien
encumbering any item of Collateral that is the subject of such sale or other
disposition of assets, or with respect to which the Required Lenders (or such
other Lenders as may be required to give such consent under Section 8.08) have
otherwise consented (to the extent such consent is required).

(j)    Anything contained in any of the Credit Documents to the contrary
notwithstanding, the Borrower, the Agent and each Lender hereby agree that
(i) no Secured Party shall have any right individually to realize upon any of
the Collateral, it being understood and agreed that all powers, rights and
remedies hereunder may be exercised solely by the Agent, on behalf of the
Lenders, in accordance with the terms hereof, and all powers, rights and
remedies under the Security Documents may be exercised solely by the Collateral
Agent, on behalf of the Secured Parties, in accordance with the terms of the
Security Documents, and (ii) in the event of a foreclosure by the Collateral
Agent on any of the Collateral pursuant to a public or private sale or other
disposition, the Collateral Agent or any Secured Party may be the purchaser or
licensor of any or all of such Collateral at any such sale or other disposition
and the Collateral Agent, as agent for and representative of the Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless Required Lenders shall otherwise agree in writing) shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such public sale, to use
and apply any of the Obligations as a credit on account of the purchase price
for any collateral payable by the Collateral Agent at such sale or other
disposition.

(k)    To the extent required by any applicable law, the Agent may withhold from
any payment to any Lender an amount equivalent to any applicable withholding
tax. If the Internal Revenue Service or any other authority of the United States
or other jurisdiction asserts a claim that the Agent did not properly withhold
tax from amounts paid to or for the account of any Lender for any reason
(including, without limitation, because the appropriate form was not delivered
or not property executed, or because such Lender failed to notify the Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding tax ineffective), such Lender shall indemnify and hold harmless the
Agent (to the extent that the Agent has not already been reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) for all
amounts paid, directly or indirectly, by the Agent as tax or otherwise,
including any interest, additions to tax or penalties thereto, together with all
expenses incurred, including legal expenses and any other out-of-pocket
expenses, whether or not such tax were correctly or legally imposed or asserted
by the relevant Government Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Agent shall be conclusive
absent manifest error.

ARTICLE VIII

MISCELLANEOUS

Section 8.01    Notices.

 

-55-



--------------------------------------------------------------------------------

Notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed or sent by
facsimile or electronic mail, as follows:

(a)    if to the Borrower, to c/o of Oncor Electric Delivery Company LLC, 1616
Woodall Rodgers Fwy, Dallas, TX 75202, Attention: Treasurer (Facsimile No. (214)
486-7027), Electronic Mail: treasury@oncor.com and Sarah.Soong@oncor.com;

(b)    if to Wells Fargo, as Agent, to Wells Fargo Bank, National Association,
Attention: Syndication Agency Services, 1525 W WT Harris Blvd, Charlotte, NC
28262, Mail Code: D1109-019 (Facsimile No. (704) 715-0017; Telephone No. (704)
590-2706), Electronic Mail: agencyservices.requests@wellsfargo.com and
keith.r.luettel@wellsfargo.com;

(c)    if to a Lender, to it at its address (or facsimile number) set forth in
the Register or in the Assignment and Assumption pursuant to which such Lender
became a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
facsimile or electronic mail to such party but only if received by the recipient
during its normal business hours at the times prescribed hereunder (if any) as
provided in this Section or in accordance with the latest unrevoked direction
from such party given in accordance with this Section.

Section 8.02    Survival of Agreement.

All covenants, agreements, representations and warranties made by the Borrower
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the Credit Parties and shall survive the making by the Lenders of
the Extensions of Credit regardless of any investigation made by the Lenders or
on their behalf, and shall continue in full force and effect as long as there
are any Loans or any other amount payable under this Agreement is outstanding
and unpaid.

Section 8.03    Binding Effect.

This Agreement shall become effective when (i) it shall have been executed by
the Borrower and the Agent and when the Agent shall have received copies hereof
(via facsimile or otherwise) which, when taken together, bear the signature of
each Lender, the Borrower and the Agent and (ii) the other conditions precedent
to effectiveness under Article IV shall have been satisfied, and thereafter
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that the Borrower shall not have the
right to assign any rights hereunder or any interest herein without the prior
consent of all the Lenders.    The Borrower and each Credit Party that is a
party hereto expressly agree that from and after the Springing Lien Security
Delivery Date, the Collateral Agent is an intended third party beneficiary of
this Agreement.

Section 8.04    Successors and Assigns.

 

-56-



--------------------------------------------------------------------------------

(a)    Successors and Assigns by Lenders Generally. No Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section, or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (e) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Loans at the time owing to it or contemporaneous assignments
to related Approved Funds that equal at least the amount specified in subsection
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000, unless each of the Agent and,
so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans assigned.

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Agent within five Business Days after having
received notice thereof; and

 

-57-



--------------------------------------------------------------------------------

(B)    the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments if such assignment is to a Person
that is not a Lender with a Loan, an Affiliate of such Lender or an Approved
Fund with respect to such Lender;

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided that the Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.

(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) to any Disqualified Institution.

(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Agent and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans in accordance with its Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this subsection, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by

 

-58-



--------------------------------------------------------------------------------

such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 2.10, 2.15 and 8.05 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

(c)    Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitment of, and principal amounts (and stated interest) of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than a natural Person, the Borrower or any of the Borrower’s Affiliates or
Subsidiaries or any Disqualified Institution) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Agent, and Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under subsection
(f) of Article VII with respect to any payments made by such Lender to its
Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (i) through (iv)
of Section 8.08(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.10, 2.15 and 8.05(b)
(subject to the requirements and limitations therein, including the requirements
under Section 2.15(f) (it being understood that the documentation required under
Section 2.15(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.16 as if it were an
assignee under subsection (b) of this Section;

 

-59-



--------------------------------------------------------------------------------

and (B) shall not be entitled to receive any greater payment under Sections 2.10
or 2.15, with respect to any participation, than its participating Lender would
have been entitled to receive. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 2.16 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 8.06 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Credit Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Credit Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register.

(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central banking authority;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

Section 8.05    Expenses; Indemnity.

(a)    The Borrower agrees to pay all reasonable and documented out-of-pocket
expenses (including reasonable fees, charges and disbursements of one counsel to
the Agent, one counsel to the Collateral Agent (if applicable), one local
counsel and one regulatory counsel in each applicable jurisdiction and, in the
event of an actual or potential conflict of interest, such additional counsel as
the Agent determines in good faith is necessary in light of such actual or
potential conflict of interest) incurred by the Agent in connection with the
preparation, execution and delivery of this Agreement or in connection with any
amendment, modification and waiver of the provisions hereof (whether or not the
transactions contemplated thereby are consummated) or the Collateral Agent (if
applicable) in connection with the preparation, execution, delivery, amendment,
modification and waiver of any Security Documents. The Borrower further agrees
to pay all reasonable and documented out-of-pocket expenses (including
reasonable fees, charges and disbursements of one counsel to the Credit Parties
(other than the Collateral Agent), one counsel to the Collateral Agent (if
applicable), one local counsel and one regulatory counsel in each applicable
jurisdiction and, in the event of an actual or potential conflict of interest,
such additional counsel as any Credit Party determines in good faith is
necessary in light of such

 

-60-



--------------------------------------------------------------------------------

actual or potential conflict of interest) incurred by (i) any Credit Party in
connection with the enforcement of rights under the Credit Documents and upon an
Event of Default (including in respect of workouts and restructurings) and
(ii) the Collateral Agent in connection with the preservation of, enforcement of
rights with respect to and collection on the Collateral (if applicable).

(b)    The Borrower agrees to indemnify each Lender against any loss, calculated
in accordance with the next sentence, or reasonable expense that such Lender may
sustain or incur as a consequence of (i) any failure by the Borrower to borrow
or to Convert any Loan hereunder (including as a result of the Borrower’s
failure to fulfill any of the applicable conditions set forth in Article IV)
after notice of such borrowing or Conversion has been given pursuant to
Section 2.03, (ii) any payment, prepayment or Conversion of a Eurodollar Loan,
or assignment of a Eurodollar Loan of the Borrower required by any other
provision of this Agreement (including, without limitation, Section 2.16) or
otherwise made or deemed made, on a date other than the last day of the Interest
Period, if any, applicable thereto, (iii) any default in payment or prepayment
of the principal amount of any Loan or any part thereof or interest accrued
thereon, as and when due and payable (at the due date thereof, whether by
scheduled maturity, acceleration, irrevocable notice of prepayment (including
any notice delivered pursuant to Section 2.09(a) and revoked pursuant to the
last sentence of such Section) or otherwise) or (iv) the occurrence of any Event
of Default, including, in each such case, any loss or reasonable expense
sustained or incurred or to be sustained or incurred by such Lender in
liquidating or employing deposits from third parties, or with respect to
commitments made or obligations undertaken with third parties, to effect or
maintain any Loan hereunder or any part thereof as a Eurodollar Loan. Such loss
shall include an amount equal to the excess, if any, as reasonably determined by
such Lender, of (x) its cost of obtaining the funds for the Loan being paid,
prepaid, Converted or not borrowed (assumed to be the LIBO Rate for the period
from the date of such payment, prepayment, refinancing or failure to borrow or
refinance to the last day of the Interest Period for such Loan (or, in the case
of a failure to borrow or Convert, the Interest Period for such Loan that would
have commenced on the date of such failure) over (y) the amount of interest (as
reasonably determined by such Lender) that would be realized by such Lender in
reemploying the funds so paid, prepaid or not borrowed or Converted for such
period or Interest Period, as the case may be.

(c)    The Borrower agrees to indemnify the Agent, each Lender, each of their
Affiliates and the directors, officers, partners, employees and agents of the
foregoing (each such Person being called an “Indemnitee”) against, and to hold
each Indemnitee harmless from, any and all costs, losses, claims, damages,
liabilities and related expenses, including reasonable fees and expenses of one
counsel for all Indemnitees (unless in the good faith opinion of the Agent or
such counsel, it would be inappropriate under applicable standards of legal
professional conduct, due to an actual or potential conflict of interest, to
have only one counsel), incurred by or asserted against any Indemnitee in
connection with (i) the preparation, execution, delivery, enforcement,
performance and administration of this Agreement and the other Credit Documents,
(ii) the use of the proceeds of the Extensions of Credit or (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto, including any of the foregoing
arising from the negligence, whether sole or concurrent, on the part of any
Indemnitee. Notwithstanding the foregoing, such indemnity shall not, as to any

 

-61-



--------------------------------------------------------------------------------

Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (A) are determined by a final and non-appealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or (B) result
from any litigation not involving an act or omission of the Borrower brought by
an Indemnitee against another Indemnitee (unless such litigation relates to
claims against the Agent, acting in such capacity); provided, further, that the
Borrower agrees that it will not, nor will it permit any Subsidiary to, without
the prior written consent of each Indemnitee, settle, compromise or consent to
the entry of any judgment in any pending or threatened claim, action, suit or
proceeding in respect of which indemnification could be sought under the
indemnification provisions of this subsection (c) (whether or not any Indemnitee
is an actual or potential party to such claim, action, suit or proceeding),
unless such settlement, compromise or consent does not include any statement as
to an admission of fault, culpability or failure to act by or on behalf of any
Indemnitee, does not involve any payment of money or other value by any
Indemnitee or any injunctive relief or factual findings or stipulations binding
on any Indemnitee and contains an unconditional release of each Indemnitee that
could seek such indemnification under this subsection (c). It is understood
that, with respect to any particular investigation, litigation or other
proceeding subject to indemnification hereunder, the Borrower shall not be
required to reimburse, or indemnify and hold harmless for, the reasonable and
documented legal fees and expenses of more than one outside counsel (in addition
to one local counsel and one regulatory counsel in each applicable jurisdiction)
for all Indemnitees that are the subject of such investigation, litigation or
other proceeding, unless representation of all such Indemnitees in such matter
by a single counsel would be inappropriate due to the existence of an actual or
potential conflict of interest, in which case the Borrower shall be required to
reimburse, and indemnify and hold harmless for, the reasonable and documented
legal fees and expenses of such additional counsel as any Indemnitee determines
in good faith are necessary in light of such actual or potential conflict of
interest.

(d)    Without limiting the obligations of the Borrower under subsection
(c) above, neither the Borrower nor any Indemnitee shall have any liability for
any punitive, special, indirect or consequential damages resulting from this
Agreement or any other Credit Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date). No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby, except to the extent that such damages have
resulted from the willful misconduct, bad faith or gross negligence of any
Indemnitee or any of its Related Parties (as determined by a final and
non-appealable judgment of a court of competent jurisdiction).

(e)    The provisions of this Section shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any investigation made by or on behalf of the Agent, any Lender.
All amounts due under this Section shall be payable on written demand therefor.

 

-62-



--------------------------------------------------------------------------------

(f)    A certificate of any Lender or the Agent setting forth any amount or
amounts that such Lender or such Agent is entitled to receive pursuant to
subsection (b) above and containing an explanation in reasonable detail of the
manner in which such amount or amounts shall have been determined shall be
delivered to the Borrower and shall be conclusive absent manifest error.

Section 8.06    Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other Indebtedness at
any time owing by such Lender to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender, shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

Section 8.07    Applicable Law.

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.

Section 8.08    Waivers; Amendment and Releases.

(a)    No failure or delay of the Agent or any Lender in exercising any power or
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure therefrom shall in
any event be effective unless the same shall be permitted by subsection
(b) below, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
the Borrower or any Subsidiary in any case shall entitle such party to any other
or further notice or demand in similar or other circumstances.

(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders; provided, however, that no such
agreement shall (i) decrease the principal amount of, or extend the maturity of
or any scheduled principal payment date or date for the payment of any interest
on, any Loan or date for the payment of any fee, or waive or excuse any such
payment or any part thereof, or decrease the rate of interest on any Loan,
without the prior written consent of each Lender affected thereby (other than
waivers of the default rate of interest), (ii) increase the Commitment of any
Lender without the prior written consent of each Lender affected thereby,
(iii) amend or modify the provisions of Section 2.12, Section 2.13,
Section 5.13, the provisions of this Section or the definition of the “Required
Lenders”, or amend, modify or waive any condition set forth in Article IV, in
each case, without

 

-63-



--------------------------------------------------------------------------------

the prior written consent of each Lender, (iv) amend or modify the provisions of
Section 2.21 without the prior written consent of the Agent and the Required
Lenders, or (v) from and after the Springing Lien Security Delivery Date,
release all or substantially all of the Collateral under the Security Documents,
in either case without the prior written consent of each Lender; provided
further, however, that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Agent (including, without limitation under
Section 2.21) without the prior written consent of the Agent. Each Lender shall
be bound by any waiver, amendment or modification authorized by this Section,
and any consent by any Lender, the Agent pursuant to this Section shall bind any
assignee of its rights and interests hereunder. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any waiver, amendment or modification hereunder, except that the
consent of such Defaulting Lender shall be required for any waiver, amendment or
modification that effects any change described in clause (i), (ii), (iii) or
(v) of this subsection (b), in the case of clauses (i) and (ii) to the extent
such Defaulting Lender is affected thereby.

(c)    The Borrower or the Agent shall have the right to replace all, but not
less than all, Non-Consenting Lenders (so long as all Non-Consenting Lenders are
so replaced) with one or more Eligible Assignees so long as at the time of such
replacement each such Eligible Assignee consents to the proposed change, waiver,
discharge or termination. Each Lender agrees that, if Borrower or Agent elects
to replace such Lender in accordance with this Section, it shall promptly
execute and deliver to the Agent an Assignment and Assumption to evidence such
sale and purchase; provided that the failure of any such Non-Consenting Lender
to execute an Assignment and Assumption shall not render such sale and purchase
(and the corresponding assignment) invalid and such assignment shall be recorded
in the Register.

(d)    The Lenders hereby irrevocably agree that the Liens, if any, granted to
the Collateral Agent from and after the Springing Lien Security Delivery Date on
any Collateral shall be automatically released (i) in full, upon the termination
of this Agreement and the payment of all Obligations hereunder (except for
contingent indemnification obligations in respect of which a claim has not yet
been made), (ii) upon the sale or other disposition of such Collateral
(including as part of or in connection with any other sale or other disposition
permitted hereunder) to any Person, to the extent such sale or other disposition
is made in compliance with the terms of this Agreement (and the Collateral Agent
may rely conclusively on a certificate to that effect provided to it by the
Borrower upon its reasonable request without further inquiry), (iii) to the
extent such Collateral is comprised of property leased to the Borrower, upon
termination (in accordance with the terms of this Agreement) or expiration of
such lease, (iv) if the release of such Lien is approved, authorized or ratified
in writing by the Required Lenders (or such other percentage of the Lenders
whose consent may be required in accordance with this Section 8.08) and (v) as
required to effect any sale or other disposition of Collateral in connection
with any exercise of remedies of the Collateral Agent pursuant to the Security
Documents. Any such release shall not in any manner discharge, affect or impair
the Obligations or any Liens (other than those being released) upon (or
obligations (other than those being released) of the Borrower or its
Subsidiaries in respect of) all interests retained by the Borrower or its
Subsidiaries, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral except to the extent otherwise released in
accordance with the provisions of the Credit Documents. The Lenders hereby
authorize the Agent and the Collateral Agent, as

 

-64-



--------------------------------------------------------------------------------

applicable, to execute and deliver any instruments, documents, and agreements
necessary or desirable to evidence and confirm the release of any Collateral
pursuant to the foregoing provisions of this subsection, all without the further
consent or joinder of any Lender. Any release of Collateral permitted by this
Agreement or any of the Security Documents will be deemed not to impair the
Liens created by the Security Documents in contravention thereof and any Person
that is required to deliver an officer’s certificate or opinion of counsel
pursuant to Section 314(d) of the Trust Indenture Act shall be entitled to rely
upon the foregoing as a basis for delivery of such certificate or opinion.

Section 8.09    [Reserved].

Section 8.10    Entire Agreement.

THIS WRITTEN AGREEMENT AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL
AGREEMENT OF THE BORROWER, THE AGENT AND THE LENDERS WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND THEREOF AND (1) THERE ARE NO PROMISES, UNDERTAKINGS,
REPRESENTATIONS OR WARRANTIES BY THE BORROWER, THE AGENT, THE COLLATERAL AGENT
OR ANY LENDER RELATIVE TO THE SUBJECT MATTER HEREOF AND THEREOF NOT EXPRESSLY
SET FORTH OR REFERRED TO HEREIN OR THEREIN, (2) THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES AND (3) THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

Section 8.11    Severability.

In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 8.12    Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
constitute an original but all of which when taken together shall constitute but
one contract, and shall become effective as provided in Section 8.03.

Section 8.13    Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

Section 8.14    Interest Rate Limitation.

 

-65-



--------------------------------------------------------------------------------

(a)    Notwithstanding anything herein to the contrary, if at any time the
applicable interest rate, together with all fees and charges which are treated
as interest under applicable law (collectively the “Charges”), as provided for
herein or in any other document executed in connection herewith, or otherwise
contracted for, charged, received, taken or reserved by any Lender shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by such Lender in accordance with
applicable law, the rate of interest payable on the Loans of such Lender,
together with all Charges payable to such Lender, shall be limited to the
Maximum Rate.

(b)    If the amount of interest, together with all Charges, payable for the
account of any Lender in respect of any interest computation period is reduced
pursuant to subsection (a) above and the amount of interest, together with all
Charges, payable for such Lender’s account in respect of any subsequent interest
computation period, would be less than the Maximum Rate, then the amount of
interest, together with all Charges, payable for such Lender’s account in
respect of such subsequent interest computation period shall, to the extent
permitted by applicable law, be automatically increased to such Maximum Rate;
provided that at no time shall the aggregate amount by which interest paid for
the account of any Lender has been increased pursuant to this subsection
(b) exceed the aggregate amount by which interest, together with all Charges,
paid for its account has theretofore been reduced pursuant to subsection
(a) above.

Section 8.15    Jurisdiction; Venue.

(a)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any New York State court
or Federal court of the United States of America sitting in New York City, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Subject to the foregoing and to subsection (b) below, nothing in this Agreement
shall affect any right that any party hereto may otherwise have to bring any
action or proceeding relating to this Agreement against any other party hereto
in the courts of any jurisdiction.

(b)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or thereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any New York State court or
Federal court of the United States of America sitting in New York City. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

Section 8.16    Confidentiality.

 

-66-



--------------------------------------------------------------------------------

Each Credit Party shall hold all non-public information furnished by or on
behalf of Holdings, the Borrower or any other Subsidiary of the Borrower in
connection with such Credit Party’s evaluation of whether to become a Credit
Party hereunder or obtained by such Credit Party pursuant to the requirements of
this Agreement (“Confidential Information”), confidential in accordance with its
customary procedure for handling confidential information of this nature and (in
the case of a Lender that is a bank) in accordance with safe and sound banking
practices and in any event may make disclosure as required or requested by any
governmental, regulatory or self-regulatory agency or representative thereof or
pursuant to legal process or Applicable Law or (a) to such Credit Party’s
attorneys, professional advisors, independent auditors, trustees or Affiliates,
(b) to any other Credit Party, (c) in connection with the exercise of any
remedies under any Credit Document or any action or proceeding relating to any
Credit Document or the enforcement of rights thereunder, (d) with the consent of
the Borrower, (e) to the extent that such Confidential Information (x) becomes
publicly available other than as a result of a breach of this provision, or
(y) becomes available to any Credit Party or any of its affiliates on a
nonconfidential basis from a source other than the Borrower and (f) to any
assignee of or participant in, or any prospective assignee of or participant in,
any of its rights or obligations under this Agreement, subject to customary
confidentiality obligations on the part of such assignee or participant;
provided that unless specifically prohibited by Applicable Law or court order,
each Credit Party shall use commercially reasonable efforts to notify the
Borrower of any request made to such Credit Party by any governmental,
regulatory or self-regulatory agency or representative thereof (other than any
such request in connection with a routine examination of the Lender by such
governmental agency, regulator or agency) for disclosure of any such non-public
information prior to disclosure of such information; and provided further that
in no event shall any Credit Party be obligated or required to return any
materials furnished by the Borrower or any other Subsidiary of the Borrower.
Each Credit Party agrees that it will not provide to prospective transferees or
to any pledgee referred to in Section 8.04 or to prospective direct or indirect
contractual counterparties to any swap agreements or derivative transactions to
be entered into in connection with or relating to Loans made hereunder any of
the Confidential Information unless such Person is advised of and agrees to be
bound by the provisions of this Section 8.16 or confidentiality provisions at
least as restrictive as those set forth in this Section 8.16.

Section 8.17    Electronic Communications.

(a)    The Borrower hereby agrees that it will provide to the Agent all
information, documents and other materials that it is obligated to furnish to
the Agent pursuant to Section 5.03 (collectively, the “Communications”) by
delivering the Communications in accordance with the last paragraph of
Section 5.03 or by transmitting the Communications in Microsoft Word, Adobe
Portable Document Format (PDF) or other electronic/soft medium format that is
reasonably acceptable to the Agent to Syndication Agency Services at
agencyservices.requests@wellsfargo.com and keith.r.luettel@wellsfargo.com or
faxing the Communications to (704) 715-0017, or to such other addressee as the
Agent may notify the Borrower from time to time. In addition, the Borrower
agrees to continue to provide the Communications to the Agent in the manner
otherwise specified in this Agreement, but only to the extent reasonably
requested by the Agent.

 

-67-



--------------------------------------------------------------------------------

(b)    The Agent agrees that the receipt of the Communications by the Agent at
its e-mail address set forth above shall constitute effective delivery of the
Communications to the Agent for purposes of this Agreement. Each Lender agrees
to notify the Agent in writing (including by electronic communication) from time
to time of such Lender’s e-mail address to which the foregoing notice may be
sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

(c)    Nothing herein shall prejudice the right of the Agent or any Lender to
give any notice or other communication pursuant to this Agreement in any other
manner specified in this Agreement.

(d)    The Borrower further agrees that the Agent may make the Communications
available to the Lenders by posting the Communications on Syndtrak or a
substantially similar electronic transmission system (the “Platform”), so long
as the access to such Platform is limited (i) to the Agent, the Lenders or any
bonafide potential transferee or assignee thereof, including any Participant,
and (ii) remains subject the confidentiality requirements set forth in
Section 8.16.

(e)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS IN OR OMISSIONS FROM THE COMMUNICATIONS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTY IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. In no event shall the Agent
or its Related Parties (collectively, the “Agent Parties” and each an “Agent
Party”) have any liability to the Borrower, any Lender, or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Agent’s transmission
of Communications through the internet, except to the extent the liability of
any Agent Party resulted from such Agent Party’s (or any of its Related Parties’
(other than trustees or advisors)) gross negligence, bad faith or willful
misconduct or material breach of the Credit Documents (as determined in a final
non-appealable judgment of a court of competent jurisdiction).

EACH LENDER ACKNOWLEDGES THAT COMMUNICATIONS FURNISHED TO IT PURSUANT TO THIS
AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER,
ANY OF ITS SUBSIDIARIES AND THEIR RESPECTIVE RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION AND ALL CONFIDENTIAL INFORMATION IN COMPLIANCE WITH
SECTION 8.16 AND IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

-68-



--------------------------------------------------------------------------------

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
BORROWER OR THE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT ANY OF THE BORROWER, ANY OF ITS SUBSIDIARIES AND
THEIR RESPECTIVE RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER HAS IDENTIFIED TO THE AGENT A CREDIT CONTACT WHO MAY RECEIVE
CONFIDENTIAL INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW AND WILL COMPLY
WITH SECTION 8.16.

Section 8.18    Acknowledgements.

The Borrower hereby acknowledges that:

(i)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Credit Documents;

(ii)    (i) the credit facility provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between the Borrower, on the one
hand, and the Credit Parties on the other hand, and the Borrower is capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
Credit Party is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary for the Borrower or any of its Affiliates,
stockholders, creditors or employees or any other Person; (iii) none of the
Credit Parties has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Credit
Document (irrespective of whether such Credit Party has advised or is currently
advising the Borrower or its Affiliates on other matters) and no Credit Party
has any obligation to the Borrower or its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Credit Documents; (iv) the Credit Parties and each of
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Credit Parties has any obligation to disclose any of such interests
by virtue of any advisory, agency or fiduciary relationship; and (v) none of the
Credit Parties has provided and none will provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions

 

-69-



--------------------------------------------------------------------------------

contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Credit Document) and the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate. The Borrower agrees not to claim that any Credit Party has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to the Borrower, in connection with the transactions contemplated hereby or the
process leading hereto; and

(iii)    no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Credit Parties or between the Borrower, on the one hand, and any Credit Party,
on the other hand.

Section 8.19    WAIVERS OF JURY TRIAL.

THE BORROWER AND EACH CREDIT PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

Section 8.20    USA PATRIOT Act.

Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.

Section 8.21    Separateness of the Borrower from EFH and its Subsidiaries.

Each Credit Party acknowledges and affirms that (i) it has advanced funds to or
extended credit on behalf of the Borrower in reliance upon the separateness of
the Holdings and its Subsidiaries (including the Borrower) from EFH and its
Subsidiaries (other than Holdings and its Subsidiaries) and any other Persons
and (ii) the Borrower and its Subsidiaries have assets and liabilities that are
separate from those of EFH and its Subsidiaries (other than Holdings and its
Subsidiaries) and any other Persons.

Section 8.22    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

-70-



--------------------------------------------------------------------------------

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Signatures To Follow]

 

-71-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ONCOR ELECTRIC DELIVERY COMPANY LLC By   /s/ Sarah W. Soong  

Name:

 

Sarah W. Soong

 

Title:

 

Vice President - Treasurer

 

[Oncor Electric Term Loan Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and a Lender By   /s/ Keith
Luettel  

Name: Keith Luettel

 

Title: Director

 

[Oncor Electric Term Loan Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK (USA), as a Lender By   /s/ Nelson Chang  

Name:

 

Nelson Chang

 

Title:

 

Director

 

[Oncor Electric Term Loan Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By   /s/ Eric Otieno  

Name:

 

Eric Otieno

 

Title:

 

Vice President

 

[Oncor Electric Term Loan Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as it may hereafter be amended,
amended and restated, modified, extended or restated from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by
[the][each] Assignee. The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
attached hereto as Annex 1 and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below (i) all of [the
Assignor’s][the respective Assignors’] rights and obligations in [its capacity
as a Lender][their respective capacities as Lenders] under the Credit Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any guarantees included in such facilities), and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

A-1



--------------------------------------------------------------------------------

1.                   

Assignor[s]:

                     

[Assignor [is] [is not] a Defaulting Lender]

   2.   

Assignee[s]:

                     

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

3.   

Borrower(s):

  

Oncor Electric Delivery Company LLC

4.   

Administrative Agent:

   Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement 5.   

Credit Agreement:

   Term Loan Credit Agreement, dated as of September 26, 2017, among Oncor
Electric Delivery Company LLC, the Lenders parties thereto, Wells Fargo Bank,
National Association, as Administrative Agent 6.   

Assigned Interest[s]:

     

 

Assignor[s]5

  

Assignee[s]6

  

Facility
Assigned7

  

Aggregate Amount of
Loans for all Lenders8

  

Amount of
Loans Assigned8

  

Percentage
Assigned of Loans9

  

CUSIP
Number

               $                $                        %                    
$                $                        %                     $               
$                        %     

 

[7.                

   Trade Date:       ]10

[Page break]

 

 

 

 

 

 

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate.

7  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Term
Loan”, etc.)

8  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

9  Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders thereunder.

10  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

A-2



--------------------------------------------------------------------------------

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]11

[NAME OF ASSIGNOR]

By:

      Title:

[NAME OF ASSIGNOR]

By:

      Title: ASSIGNEE[S]12

[NAME OF ASSIGNEE]

By:

      Title:

[NAME OF ASSIGNEE]

By:

      Title:

 

 

11  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

12  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

A-3



--------------------------------------------------------------------------------

Consented to and Accepted:

[NAME OF ADMINISTRATIVE AGENT], as

    Administrative Agent

By:

      Title:

 

[Consented to:

ONCOR ELECTRIC DELIVERY COMPANY  LLC

By:

      Title:]13

 

13  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

A-4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 8.04(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 8.04(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.03 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vii) attached to the Assignment and Assumption is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee and (viii) it is not a Disqualified
Institution; and (b) agrees that (i) it will, independently and without reliance
on the Administrative Agent, [the][any] Assignor or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Documents, and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Credit Documents are required
to be performed by it as a Lender.

 

A-5



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF BORROWING REQUEST

BORROWING REQUEST

[Date]

Wells Fargo Bank, National Association

    as administrative agent for the Lenders referred to below

Syndication Agency Services

1525 W WT Harris Blvd

Charlotte, NC 28262

Mail Code: D1109-019

Facsimile: 704-590-2706

Ladies and Gentlemen:

The undersigned, Oncor Electric Delivery Company LLC (the “Borrower”), refers to
the Term Loan Credit Agreement, dated as of September 26, 2017 (as it may
hereafter be amended, amended and restated, modified, extended or restated from
time to time, the “Agreement”), among the Borrower, the lenders party thereto
(the “Lenders”), and Wells Fargo Bank, National Association, as administrative
agent for the Lenders. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Agreement. The
Borrower hereby gives you notice pursuant to Section 2.03(a) of the Agreement
that it requests a Borrowing on the Closing Date under the Agreement, and in
that connection sets forth below the terms on which such Borrowing is requested
to be made:

 

(A) Date of Borrowing (which is a Business Day)

    

(B) Principal amount of Borrowing

    

(C) Interest rate basis1

    

(D) Interest Period and the last day thereof2

    

 

1 Eurodollar Loan or ABR Loan.

2 Which shall be subject to the definition of “Interest Period” and not end
later than the Maturity Date.

 

B-1-1



--------------------------------------------------------------------------------

Upon acceptance of any or all of the Loans made by the Lenders in response to
this request, the Borrower shall be deemed to have represented and warranted
that the applicable conditions to lending specified in Article IV of the
Agreement have been satisfied.

 

Very truly yours,

 

ONCOR ELECTRIC DELIVERY COMPANY LLC

By:      

Name:

Title:

 

B-1-2



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF CONVERSION NOTICE

CONVERSION NOTICE

[Date]

Wells Fargo Bank, National Association

    as administrative agent for the Lenders referred to below

Syndication Agency Services

1525 W WT Harris Blvd

Charlotte, NC 28262

Mail Code: D1109-019

Facsimile: 704-590-2706

Ladies and Gentlemen:

The undersigned, Oncor Electric Delivery Company LLC (the “Borrower”), refers to
the Term Loan Credit Agreement, dated as of September 26, 2017 (as it may
hereafter be amended, amended and restated, modified, extended or restated from
time to time, the “Agreement”), among the Borrower, the lenders party thereto
(the “Lenders”), and Wells Fargo Bank, National Association, as administrative
agent for the Lenders. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Agreement. The
Borrower hereby gives you notice pursuant to Section 2.03(b) of the Agreement
that it requests a Conversion under the Agreement, and in that connection sets
forth below the terms on which such Conversion is requested to be made:

 

(A) Date of Conversion (which is a Business Day)

    

(B) Principal amount of Loans to be Converted1

    

(C) Interest rate basis prior to Conversion2

    

(D) Interest rate basis after Conversion2

    

(E) Interest Period and the last day thereof3

    

 

1 Not less than $5,000,000 (and in integral multiples of $1,000,000).

2 Eurodollar Loan or ABR Loan.

3 Which shall be subject to the definition of “Interest Period” and end not
later than the Maturity Date.

 

B-2-1



--------------------------------------------------------------------------------

[The undersigned also certifies that at the time of and immediately after giving
effect to this Conversion, no Event of Default has occurred and is continuing or
would result from this Conversion.]4

 

Very truly yours,

 

ONCOR ELECTRIC DELIVERY COMPANY LLC

By:      

Name:

Title:

 

 

 

4 This certification is required to be made only for any request to Convert
Loans from ABR Loans to Eurodollar Loans.

 

B-2-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF TERM LOAN NOTE

TERM LOAN NOTE

[                ], 20[    ]

$[                    ]

FOR VALUE RECEIVED, the undersigned, ONCOR ELECTRIC DELIVERY COMPANY LLC, a
Delaware limited liability company, (the “Borrower”), HEREBY PROMISES TO PAY to
[                    ] or its registered assigns (the “Lender”), on the Maturity
Date (such term, and each other capitalized term used but not defined herein,
having the meaning ascribed thereto in the Credit Agreement (as defined below)),
for the account of the Lender at the office of the Administrative Agent under
the Credit Agreement, in lawful money of the United States of America and in
immediately available funds, the aggregate unpaid principal amount of the Term
Loans made by the Lender to the Borrower pursuant to the Credit Agreement
referenced below; provided, however, that the principal amount outstanding under
this Term Loan Note is subject to prepayment and repayment from time to time,
with accrued interest thereon, as specified in the Credit Agreement. The
Borrower further agrees to pay interest in like money to the Lender on the
unpaid principal amount hereof from the date hereof at such interest rates, and
payable at such times, as specified in the Credit Agreement.

This Term Loan Note is delivered pursuant to, and is entitled to the benefits
of, the Term Loan Credit Agreement, dated as of September 26, 2017 (as the same
may be amended, amended and restated, modified or supplemented, the “Credit
Agreement”), among the Borrower, the Lenders party thereto, and Wells Fargo
Bank, National Association, as administrative agent for the Lenders. The Credit
Agreement, among other things, contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified. The Borrower hereby waives presentment,
demand, protest and notice of any kind. No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.



--------------------------------------------------------------------------------

This Term Loan Note shall be governed by, and construed in accordance with, the
laws of the State of New York, United States.

 

ONCOR ELECTRIC DELIVERY COMPANY LLC

By      

Name:

Title:

Term Loan Note for the benefit of [                    ]



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF PREPAYMENT NOTICE

PREPAYMENT NOTICE

[Date]

Wells Fargo Bank, National Association

as administrative agent for the Lenders referred to below

Syndication Agency Services

1525 W WT Harris Blvd

Charlotte, NC 28262

Mail Code: D1109-019

Facsimile:    704-590-2706

Ladies and Gentlemen:

The undersigned, Oncor Electric Delivery Company LLC (the “Borrower”), refers to
the Term Loan Credit Agreement, dated as of September 26, 2017 (as it may
hereafter be amended, amended and restated, modified, extended or restated from
time to time, the “Agreement”), among the Borrower, the lenders party thereto
(the “Lenders”), and Wells Fargo Bank, National Association, as administrative
agent for the Lenders. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Agreement. The
Borrower hereby gives you notice of prepayment pursuant to Section 2.09 of the
Agreement and acknowledges that such prepayment will be accompanied by accrued
interest on the principal amount being prepaid to the date of prepayment.

 

(A)    Interest rate basis1 of Borrowings to be prepaid (in whole or in part)  
      (B)    Principal amount to be prepaid2         (C)    Date of prepayment
(which is a Business Day)        

 

1 Eurodollar Loan or ABR Loan.

2 [If a partial prepayment, not less than $5,000,000 and in integral multiples
of $1,000,000.]

 

D-1



--------------------------------------------------------------------------------

Very truly yours, ONCOR ELECTRIC DELIVERY COMPANY LLC By:       Name:   Title:

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships

For U.S. Federal Income Tax Purposes)

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Credit Agreement, dated as of
September 26, 2017 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Oncor Electric
Delivery Company LLC, Wells Fargo Bank, National Association, as the
administrative agent (the “Administrative Agent”), and each lender from time to
time party thereto.

Pursuant to the provisions of Section 2.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title:

Date:                      , 20[ ]

 

E-1-1



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships

For U.S. Federal Income Tax Purposes)

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Credit Agreement, dated as of
September 26, 2017 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Oncor Electric
Delivery Company LLC, Wells Fargo Bank, National Association, as the
administrative agent (the “Administrative Agent”), and each lender from time to
time party thereto.

Pursuant to the provisions of Section 2.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

Date:                      , 20[ ]

 

E-2-1



--------------------------------------------------------------------------------

EXHIBIT E-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships

For U.S. Federal Income Tax Purposes)

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Credit Agreement, dated as of
September 26, 2017 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Oncor Electric
Delivery Company LLC, Wells Fargo Bank, National Association, as the
administrative agent (the “Administrative Agent”), and each lender from time to
time party thereto.

Pursuant to the provisions of Section 2.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

Date:                      , 20[ ]

 

E-3-1



--------------------------------------------------------------------------------

EXHIBIT E-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships

For U.S. Federal Income Tax Purposes)

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Term Loan Credit Agreement, dated as of
September 26, 2017 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Oncor Electric
Delivery Company LLC, Wells Fargo Bank, National Association, as the
administrative agent (the “Administrative Agent”), and each lender from time to
time party thereto.

Pursuant to the provisions of Section 2.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Credit Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

E-4-1



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title:

Date:                      , 20[ ]

 

E-4-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF CLOSING COLLATERAL CERTIFICATE

ONCOR ELECTRIC DELIVERY COMPANY LLC

CLOSING COLLATERAL CERTIFICATE

September 26, 2017

I, [________], [_________] of Oncor Electric Delivery Company LLC (the
“Company”), a Delaware limited liability company, in connection with the
Company’s entrance into that certain Term Loan Credit Agreement, dated as of the
date hereof (as it may hereafter be amended, amended and restated, modified,
extended or restated from time to time, the “Credit Agreement”), by and among
the Company, the lenders party thereto, and Wells Fargo Bank, National
Association, as administrative agent (in such capacity, the “Agent”), do hereby
certify as follows:

1.    As of the date hereof, the Borrower (i) has sufficient Collateral to
secure the Obligations under the Credit Agreement in accordance with the terms
of the Mortgage and (ii) expects to secure such Obligations pursuant to
Section 22.3 (Securing Additional Obligations on the Basis of Available Bond
Credits) of the Mortgage.

Undefined capitalized terms used herein shall have the meanings given to them in
the Credit Agreement.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

ONCOR ELECTRIC DELIVERY COMPANY LLC   Name:   Title:  

 

[Signature Page to Closing Collateral Certificate]



--------------------------------------------------------------------------------

Schedule 2.01 - Commitments

 

Lender

   Commitment  

WELLS FARGO BANK, NATIONAL ASSOCIATION

   $ 115,000,000  

MIZUHO BANK (USA)

   $ 80,000,000  

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

   $ 80,000,000  

TOTAL:

   $ 275,000,000  

 

Schedule 2.01



--------------------------------------------------------------------------------

SCHEDULE 5.10

EXISTING LIENS

None.

 

Schedule 5.10



--------------------------------------------------------------------------------

SCHEDULE 5.12

TERMS OF SUBORDINATION

All Indebtedness (such term and other capitalized terms used herein, unless
otherwise defined herein, shall have the meaning specified in the Credit
Agreement to which this Schedule 5.12 is attached) incurred by the Borrower,
other than the Senior Obligations (as defined below), shall be subject to the
following terms and conditions, which shall be incorporated in a written
agreement (each, a “Subordination Agreement”) between the Borrower and each
Person (or an agent acting on behalf of such Person) (such Person, a
“Subordinated Lender”) to which any such Indebtedness is owed.

SECTION 1. Definitions. (a) As used in this Schedule 5.12, the terms set forth
below shall have the respective meanings provided below:

“Credit Agreement” shall mean the Term Loan Credit Agreement, dated as of
September 26, 2017, among Oncor Electric Delivery Company LLC, the various
financial institutions from time to time party thereto (the “Senior Lenders”),
and Wells Fargo Bank, National Association, as Agent, together with the
documents related thereto (including, without limitation, the Security
Documents), as same may be amended, modified, extended, renewed, restated or
supplemented from time to time, and including any agreement extending the
maturity of, refinancing or restructuring all or any portion of, or increasing
the principal amount of, the indebtedness under such agreement or of any
successor agreements.

“Senior Obligations” shall have the meaning given to the term “Obligations” in
the Credit Agreement (and shall include, without limitation, all interest
accruing after the commencement of any bankruptcy, insolvency, receivership or
similar proceeding at the rate provided in the governing documentation, whether
or not such interest is an allowed claim in such proceeding).

“Subordinated Obligations” shall mean all obligations of the Borrower to the
Subordinated Lender in respect of loans, advances or similar extensions of
credit, including in respect of principal, premium (if any), interest, fees,
expense and reimbursement obligations, indemnification obligations and other
amounts payable in respect thereof.

SECTION 2. Subordination. (a) The Subordinated Lender hereby agrees that all its
right, title and interest in and to the Subordinated Obligations shall be
subordinate and junior in right of payment to the rights of the Senior Lenders
in respect of the Senior Obligations, including the payment of principal,
premium (if any), interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding), fees, expense and
reimbursement obligations indemnification obligations and all other amounts
payable under the Credit Agreement, any other Credit Document, or in respect
thereof.

(b) The Borrower and the Subordinated Lender hereby agree that, notwithstanding
any provision to the contrary in any agreement governing or evidencing
Subordinated Obligations, no payment (whether directly, by purchase, redemption
or exercise of any rights of setoff or otherwise and whether mandatory or
voluntary) in respect of the Subordinated Obligations, whether of principal,
interest or otherwise, and whether in cash, securities or other property, shall
be made by or on behalf of the Borrower or received, accepted or demanded,
directly or indirectly, by or on behalf of the Subordinated Lender at any time
prior to the payment in full in cash of all the Senior Obligations.

(c) Upon any distribution of all or substantially all of the assets of the
Borrower or upon any dissolution, winding up, liquidation or reorganization of
the Borrower, whether in bankruptcy, insolvency, reorganization, arrangement or
receivership proceedings or otherwise, or upon any assignment for the benefit of
creditors or any other marshalling of the assets and liabilities of the
Borrower, or otherwise:

 

Schedule 5.12-1



--------------------------------------------------------------------------------

(i) the Senior Lenders shall first be entitled to receive indefeasible payment
in full in cash of the Senior Obligations (whenever arising) before the
Subordinated Lender shall be entitled to receive any payment on account of the
Subordinated Obligations of the Borrower, whether of principal, interest or
otherwise; and

(ii) any payment by, or on behalf of, or distribution of the assets of; the
Borrower of any kind or character, whether in cash, securities or other
property, to which the Subordinated Lender would be entitled except for the
provisions of this Section 1 shall be paid or delivered by the Person making
such payment or distribution (whether a trustee in bankruptcy, a receiver,
custodian or liquidating trustee or otherwise) directly to the Agent, for the
benefit of the Senior Lenders, until the indefeasible payment in full in cash of
all Senior Obligations.

The Subordinated Lender agrees not to ask, demand, sue for or take or receive
from the Borrower in cash, securities or other property or by setoff, purchase
or redemption (including, without limitation, from or by way of collateral),
payment of all or any part of the Subordinated Obligations to the extent
prohibited by the preceding sentence, and agrees that in connection with any
proceeding involving the Borrower under any bankruptcy, insolvency
reorganization, arrangement, receivership or similar law (i) the Agent is
irrevocably authorized and empowered (in its own name or in the name of the
Subordinated Lender or otherwise), but shall have no obligation, to demand, sue
for, collect and receive every payment or distribution referred to in the
preceding sentence and give acquittance therefor and to file claims and proofs
of claim and take such other action (including, without limitation, voting the
Subordinated Obligations and enforcing any security interest or other lien
securing payment of the Subordinated Obligation) as the Agent may deem necessary
or advisable for the exercise or enforcement of any of the rights or interests
of the Senior Lenders and (ii) the Subordinated Lender shall duly and promptly
take such action as the Collateral Agent, if any, may request to (A) collect
amounts in respect of the Subordinated Obligations for the account of the Senior
Lenders and to file appropriate claims or proofs of claim in respect of the
Subordinated Obligations, (B) execute and deliver to such Collateral Agent such
irrevocable powers of attorney, assignments or other instruments as such
Collateral Agent may request in order to enable such Collateral Agent to enforce
any and all claims with respect to, and any security interests and other liens
securing payment of, the Subordinated Obligations and (C) collect and receive
any and all payments or distributions which may be payable or deliverable upon
or with respect to the Subordinated Obligations. A copy of this Subordination
Agreement may be filed with any court as evidence of the Senior Lenders’ right,
power and authority thereunder.

(d) In the event that any payment by, or on behalf of, or distribution of the
assets of, the Borrower of any kind or character, whether in cash, securities or
other property, and whether directly, by purchase, redemption, exercise of any
right of setoff or otherwise, shall be received by or on behalf of the
Subordinated Lender or any Affiliate thereof at a time when such payment is
prohibited by this Subordination Agreement, such payment or distribution shall
be held by the Subordinated Lender in trust (segregated from other property of
the Subordinated Lender) for the benefit of, and shall forthwith be paid over
to, the Agent, for the benefit of the Senior Lenders, until the indefeasible
payment in full in cash of all Senior Obligations.

(e) Subject to the prior indefeasible payment in full in cash of the Senior
Obligations, the Subordinated Lender shall be subrogated to the rights of the
Senior Lenders to receive payments or distributions in cash, securities or other
property of the Borrower to the Senior Obligations until all amounts owing on
the Senior Obligations shall be indefeasibly paid in full in cash, and, as
between

 

Schedule 5.12-2



--------------------------------------------------------------------------------

and among the Borrower, its creditors (other than the Senior Lenders) and the
Subordinated Lender, no such payment or distribution made to the Senior Lenders
by virtue of this Subordination Agreement that otherwise would have been made to
the Subordinated Lender shall be deemed to be a payment by the Borrower on
account of the Subordinated Obligations, it being understood that the provisions
of this paragraph (e) are intended solely for the purpose of defining the
relative rights of the Subordinated Lender and the Senior Lenders.

(f) Without the prior written consent of the Agent, the Borrower shall not give,
or permit to be given, and the Subordinated Lender shall not receive, accept or
demand, (i) any security of any nature whatsoever for the Subordinated
Obligations on any property or assets, whether now existing or hereafter
acquired, of the Borrower or any Subsidiary of the Borrower or (ii) any
guarantee, of any nature whatsoever, by the Borrower or any Subsidiary of the
Borrower, of the Subordinated Obligations other than any guarantee subordinated
to the Senior Obligations on terms substantially identical to (and no less
favorable in any significant respect to the Senior Lender than) those hereof.
The Subordinated Lender agrees that all the proceeds of any such security or
guarantee shall be subject to the provisions hereof with respect to payments and
other distributions in respect of the Subordinated Obligations.

(g) Any and all instruments or records now or hereafter creating or evidencing
the Subordinated Obligations, whether upon refunding, extension, renewal,
refinancing, replacement or otherwise, shall contain the following legend:

“Notwithstanding anything contained herein to the contrary, neither the
principal of nor the interest on, nor any other amounts payable in respect of,
the indebtedness created or evidenced by this instrument or record shall become
due or be paid or payable, except to the extent permitted under the
Subordination Agreement, dated [ ], [ ] 20[ ], among, inter alia, [ ] and

[ ], which Subordination Agreement is incorporated herein with the same effect
as if fully set forth herein.”

(h) The Subordinated Lender agrees that, except for claims submitted in any
proceeding contemplated by Section 2(c) hereof, it will not take any action to
cause the Subordinated Obligations to become payable prior to their scheduled
maturity or exercise any remedies or take any action or proceeding to enforce
the Subordination Obligations if the payment of such Subordinated Obligation is
then prohibited by this Subordination Agreement, and the Subordinated Lender
further agrees not to file, or to join with any other creditors of the Borrower
in filing, any petition commencing any bankruptcy, insolvency, reorganization,
arrangement or receivership proceeding or any assignment for the benefit of
creditors against or in respect of the Borrower or any other marshalling of the
assets and liabilities of the Borrower (provided, that this prohibition shall in
no event be construed so as to limit the Subordinated Lender’s right to cause
the Subordinated Obligations to become payable prior to their scheduled maturity
if all the outstanding Loans in respect of the Borrower under the Credit
Agreement have been declared due and payable prior to their scheduled maturity
dates).

SECTION 3. Waivers and Consents. (a) The Subordinated Lender waives the right to
compel that the Collateral or any other assets of property of the Borrower or
the assets of property of any guarantor of the Senior Obligations or any other
Person be applied in any particular order to discharge the Senior Obligations.
The Subordinated Lender expressly waives the right to require any Senior Lender
to proceed against the Borrower, the Collateral or any guarantor of the Senior
Obligations or any other Person, or to pursue any other remedy in any Senior
Lender’s power which the Subordinated Lender cannot pursue and which would
lighten the Subordinated Lender’s burden, notwithstanding that the failure of a
Senior Lender to do so may thereby prejudice the Subordinated Lender. The
Subordinated Lender agrees that it shall not be discharged, exonerated or have
its obli-

 

Schedule 5.12-3



--------------------------------------------------------------------------------

gations hereunder to a Senior Lender reduced (i) by any Senior Lender’s delay in
proceeding against or enforcing any remedy against the Borrower, the Collateral
or any guarantor of the Senior Obligations or any other Person; (ii) by any
Senior Lender releasing the Borrower, the Collateral or any other guarantor of
the Senior Obligations or any other Person from all or any part of the Senior
Obligations; or (iii) by the discharge of the Borrower, the Collateral or any
guarantor of the Senior Obligations or any other Person by an operation of law
or otherwise, with or without the intervention or omission of a Senior Lender,
except in each case unless all Senior Obligations due to such Senior Lender have
been indefeasibly paid in full in cash. Any Senior Lender’s vote to accept or
reject any plan of reorganization relating to the Borrower, the Collateral, or
any guarantor of the Senior Obligations or any other Person, or any Senior
Lender’s receipt on account of all or part of the Senior Obligations of any
cash, securities or other property distributed in any bankruptcy,
reorganization, or insolvency case, shall not discharge, exonerate, or reduce
the obligations of the Subordinated Lender hereunder to any Senior Lender,
except in each case unless all Senior Obligations have been indefeasibly paid in
full in cash.

(b) The Subordinated Lender waives all rights and defenses arising out of an
election of remedies by any Senior Lender, even though that election of
remedies, including, without limitation, any nonjudicial foreclosure with
respect to security for the Senior Obligations, has impaired the value of the
Subordinated Lender’s rights of subrogation, reimbursement, or contribution
against the Borrower or any other guarantor of the Senior Obligations or any
other Person. The Subordinated Lender expressly waives any rights or defenses it
may have by reason of protection afforded to the Borrower or any other guarantor
of the Senior Obligations or any other Person with respect to the Senior
Obligations pursuant to any anti-deficiency laws or other laws of similar import
which limit or discharge the principal debtor’s indebtedness upon judicial or
nonjudicial foreclosure of real property or personal property Collateral for the
Senior Obligations.

(c) The Subordinated Lender agrees that, without the necessity of any
reservation of rights against it, and without notice to or further assent by it,
any demand for payment of the Senior Obligations made by a Senior Lender may be
rescinded in whole or in part by such Senior Lender, and any Senior Obligation
may be continued, and the Senior Obligations, or the liability of the Borrower
or any other guarantor or any other party upon or for any part thereof, or any
Collateral or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, modified,
accelerated, compromised, waived, surrendered, or released by a Senior Lender,
in each case without notice to or further assent by the Subordinated Lender,
which will remain bound under this Subordination Agreement and without
impairing, abridging, releasing or affecting the subordination and other
agreements provided for herein.

(d) The Subordinated Lender waives any and all notice of the creation, renewal,
extension or accrual of any of the Senior Obligations and notice of or proof of
reliance by the Senior Lenders upon this Subordination Agreement. The Senior
Obligations, and any of them, shall be deemed conclusively to have been created,
contracted or incurred and the consent given to create the obligations of the
Borrower in respect of the Subordinated Obligations in reliance upon this
Subordination Agreement, and all dealings between the Borrower and the Senior
Lenders shall be deemed to have been consummated in reliance upon this
Subordination Agreement. The Subordinated Lender acknowledges and agrees that
each Senior Lender has relied upon the subordination and other agreements
provided for herein in consenting to the Subordinated Obligations. The
Subordinated Lender waives notice of or proof of reliance on this Subordination
Agreement and protest, demand for payment and notice of default.

SECTION 4. Transfers. The Subordinated Lender shall not sell, assign or
otherwise transfer or dispose of, in whole or in part, all or any part of the
Subordinated Obligations or any interest

 

Schedule 5.12-4



--------------------------------------------------------------------------------

therein to any other Person (a “Transferee”) or create, incur or suffer to exist
any security interest, Lien, charge or other encumbrance whatsoever upon all or
any part of the Subordinated Obligations or any interest therein in favor of any
Transferee unless (i) such action is made expressly subject to this
Subordination Agreement, (ii) the Transferee is reasonably acceptable to the
Agent and (iii) the Transferee expressly acknowledges to the Agent, by a writing
in form and substance satisfactory to the Agent, the subordination and other
agreements provided for herein and in such writing agrees to be bound by all of
the terms of this Subordination Agreement, including without limitation this
Section 4, as if such Person were the Subordinated Lender.

SECTION 5. Senior Obligations Unconditional. All rights and interests of the
Senior Lenders hereunder, and all agreements and obligations of the Subordinated
Lender and the Borrower hereunder, shall remain in full force and effect
irrespective of:

(a) any lack of validity or enforceability of the Credit Agreement or any other
Credit Document;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Senior Obligations, or any amendment or waiver or other
modification, whether by course of conduct or otherwise, of, or consent to
departure from, the Credit Agreement or any other Credit Document;

(c) any exchange, release or nonperfection of any Lien in any Collateral, or any
release, amendment, waiver or other modification, whether in writing or by
course of conduct or otherwise, of, or consent to departure from, any guarantee
of any of the Senior Obligations; or

(d) any other circumstances that might otherwise constitute a defense available
to, or a discharge of, the Borrower in respect of the Senior Obligations, or of
the Subordinated Lender or the Borrower in respect of this Subordination
Agreement.

SECTION 6. Representations and Warranties. The Subordinated Lender represents
and warrants to the Agent, for the benefit of the Senior Lenders that:

(a) It has the power and authority and the legal right to execute and deliver
and to perform its obligations under this Subordination Agreement and has taken
all necessary action to authorize its execution, delivery and performance of
this Subordination Agreement.

(b) This Subordination Agreement has been duly executed and delivered by the
Subordinated Lender and constitutes a legal, valid and binding obligation of the
Subordinated Lender, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

(c) The execution, delivery and performance of this Subordination Agreement will
not violate any provision of any requirement of law applicable to the
Subordinated Lender or of any contractual obligation of the Subordinated Lender.

(d) No consent or authorization of, filing with, or other act by or in respect
of, any arbitrator or regulatory body or Governmental Authority, except such as
have been obtained or made and are in full force and effect, and no consent of
any other Person, is required in connection with the execution, delivery,
performance, validity or enforceability of this Subordination Agreement.

SECTION 7. Waiver of Claims. (a) To the maximum extent permitted by law, the
Subordinated Lender waives any claim it might have against any Senior Lender
with respect to, or arising out of, any action or failure to act or any error of
judgment, negligence, or mistake or oversight whatsoever on the part of any
Senior Lender or its directors, officers, employees, agents or affiliates

 

Schedule 5.12-5



--------------------------------------------------------------------------------

with respect to any exercise of rights or remedies under the Credit Documents or
any other document creating or governing any Senior Obligations or any
transaction relating to the Collateral. Neither the Senior Lenders nor any of
their respective directors, officers, employees, agents or affiliates shall be
liable for failure to demand, collect or realize upon any of the Collateral or
any guarantee or for any delay in doing so or shall be under any obligation to
sell or otherwise dispose of any Collateral upon the request of the Borrower or
the Subordinated Lender or any other Person or to take any other action
whatsoever with regard to the Collateral, or any part thereof, or any such
guarantee.

(b) The Subordinated Lender, for itself and on behalf of its successors and
assigns, hereby waives any and all now existing or hereafter arising rights it
may have to require any Senior Lender to marshall assets for the benefit of the
Subordinated Lender, or to otherwise direct the timing, order or manner of any
sale, collection or other enforcement of the Collateral or enforcement of the
Credit Documents. The Senior Lenders are under no duty or obligation, and the
Subordinated Lender hereby waives any right it may have to compel the Senior
Lenders, to pursue any guarantor or other Person who may be liable for the
Senior Obligations, or to enforce any Lien or security interest in any
Collateral.

(c) The Subordinated Lender hereby waives and releases all rights which a
guarantor or surety with respect to the Senior Obligations could exercise.

(d) The Subordinated Lender hereby waives any duty on the part of the Senior
Lenders to disclose to it any fact known or hereafter known by any Senior Lender
relating to the operation or financial condition of the Borrower or any
guarantor of the Senior Obligations, or their respective businesses. The
Subordinated Lender enters into this Subordination Agreement based solely upon
its independent knowledge of the Borrower’s results of operations, financial
condition and business and the Subordinated Lender assumes full responsibility
for obtaining any further or future information with respect to the Borrower or
its results of operations, financial condition or business.

SECTION 8. Further Assurances. The Subordinated Lender and the Borrower, at the
Borrower’s expense and at any time from time to time, upon the written request
of the Agent, will promptly and duly execute and deliver such further
instruments and documents and take such further actions as the Agent reasonably
may request for the purposes of obtaining or preserving the full benefits of
this Subordination Agreement and of the rights and powers herein granted,
subject to the terms of the Credit Agreement.

SECTION 9. Expenses. (a) The Borrower will pay or reimburse the Senior Lenders,
upon demand, for all their costs and expenses in connection with the enforcement
or preservation of any rights under this Subordination Agreement, including,
without limitation, fees and disbursements of counsel to the Agent, in each
case, in accordance with the terms of the Credit Agreement.

(b) The Borrower will pay, indemnify, and hold the Senior Lenders harmless from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions (whether sounding in contract, tort or on any other ground),
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the failure of the Borrower or the Subordinated
Lender to perform any of its obligations arising out of or relating to this
Subordination Agreement in accordance with the terms of the Credit Agreement.

SECTION 10. Provisions Define Relative Rights. This Subordination Agreement is
intended solely for the purpose of defining the relative rights of the Senior
Lenders on the one hand and the applicable Subordinated Lender and the Borrower
on the other, and no other Person shall have any right, benefit or other
interest under this Subordination Agreement.

 

Schedule 5.12-6



--------------------------------------------------------------------------------

SECTION 11. Powers Coupled with an Interest. All powers, authorizations and
agencies contained in this Subordination Agreement are coupled with an interest
and are irrevocable until the Senior Obligations are indefeasibly paid in full
in cash,

SECTION 12. Bankruptcy. This Subordination Agreement shall be applicable both
before and after the filing of any petition by or against the Borrower or any
guarantor under the U.S. Bankruptcy Code or any other bankruptcy, insolvency,
reorganization, arrangement or proceeding under similar law and all converted or
succeeding cases in respect thereof, and all references herein to the Borrower
or any guarantor shall be deemed to apply to the trustee for the Borrower or
such guarantor and any such entity as a debtor-in-possession. This Subordination
Agreement shall constitute a “subordination agreement” for the purposes of
Section 510(a) of the U.S. Bankruptcy Code and shall be enforceable in
accordance with its terms in any other bankruptcy, insolvency, reorganization,
arrangement or proceeding under similar law.

 

Schedule 5.12-7